Exhibit 10.1

 

Credit and Security Agreement

 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”), dated as of December 27,
2013 (the “Closing Date”) by and among MIDCAP FUNDING III, LLC, a Delaware
limited liability company, as administrative agent (“Agent”), the Lenders listed
on the Credit Facility Schedule attached hereto and otherwise party hereto from
time to time (each a “Lender”, and collectively the “Lenders”), AMICUS
THERAPEUTICS, INC., a Delaware corporation (“Parent”), and the other entities
shown as signatories hereto as a Borrower (together with Parent, individually
each a, and collectively in the singular as the context may require,
“Borrower”), provides the terms on which Lenders agree to lend to Borrower and
Borrower shall repay Lenders.  The parties agree as follows:

 

1                                         ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP.  Calculations and determinations must be made in accordance with
GAAP.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 15.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.  All headings numbered without a decimal
point are herein referred to as “Articles,” and all paragraphs numbered with a
decimal point (and all subparagraphs or subsections thereof) are herein referred
to as “Sections.”

 

2                                         CREDIT FACILITIES AND TERMS

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay to each Lender in accordance with each Lender’s
respective Pro Rata Share of each Credit Facility, the outstanding principal
amount of all Credit Extensions made by the Lenders under such Credit Facility
and accrued and unpaid interest thereon and any other amounts due hereunder as
and when due in accordance with this Agreement.

 

2.2                               Credit Facilities.  Subject to the terms and
conditions hereof, during the Draw Period, each Lender, severally, but not
jointly, agrees to make available to Borrower Credit Extensions in respect of
each Credit Facility set forth opposite such Lender’s name on the Credit
Facility Schedule, in each case not to exceed such Lender’s commitment as
identified on the Credit Facility Schedule (such commitment of each Lender, as
it may be amended to reflect assignments made in accordance with this Agreement
or terminated or reduced in accordance with this Agreement, its “Applicable
Commitment”, and the aggregate of all such commitments, the “Applicable
Commitments”).  Each Credit Facility shall be a term loan and shall be
designated by tranche on the Credit Facility Schedule.

 

2.3                               Term Credit Facilities.

 

(a)                                 Nature of Credit Facility; Credit Extension
Requests.  Credit Extensions in respect of each Credit Facility may be requested
by Borrower during the Draw Period applicable to such Credit Facility.  For any
Credit Extension requested under a Credit Facility (other than the Credit
Extension made on the Closing Date), Agent must receive the completed Credit
Extension Form by 12:00 noon (New York time) fifteen (15) Business Days prior to
the date of the Credit Extension is to be funded.   To the extent any Credit
Facility proceeds are repaid for any reason, whether voluntarily or
involuntarily (including repayments from insurance or condemnation proceeds),
Agent and Lenders shall have no obligation to re-advance such sums to Borrower.

 

(b)                                 Principal Payments.  Principal payable on
account of a Credit Facility shall be payable by Borrower to each Lender
immediately upon the earliest of (i) the dates set forth in the Amortization
Schedule for such Credit Facility, or (ii) the Maturity Date. Except as this
Agreement may specifically provide otherwise, all

 

--------------------------------------------------------------------------------


 

prepayments of Credit Extensions under Credit Facilities shall be applied by
Agent or any Lender, as applicable, to the applicable Credit Facility in inverse
order of maturity.  The monthly payments required under the Amortization
Schedule shall continue in the same amount (for so long as the applicable Credit
Facility shall remain outstanding) notwithstanding any partial prepayment,
whether mandatory or optional, of the applicable Credit Facility.

 

(c)                                  Mandatory Prepayment.  If a Credit Facility
is accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Agent, for payment to each Lender in accordance with its
respective Pro Rata Share, an amount equal to the sum of: (i) all outstanding
principal of the Credit Facility and all other Obligations, plus accrued and
unpaid interest thereon, (ii) any fees payable under the Fee Letters by reason
of such prepayment, (iii) the Applicable Prepayment Fee, and (iv) all other sums
that shall have become due and payable, including Protective Advances. 
Additionally, at the election of Agent, Borrower shall prepay the Credit
Facilities (to be allocated pro rata among the outstanding Credit Extensions
under all Credit Facilities) in the following amounts:  (A) on the date on which
any Credit Party (or Agent as loss payee or assignee) receives any casualty
proceeds in excess of Twenty-Five Thousand Dollars ($25,000) for personal
property, or in excess of Fifty Thousand Dollars ($50,000) for real property, in
respect of assets upon which Agent maintained a Lien, an amount equal to one
hundred percent (100%) of such proceeds (net of out-of-pocket expenses and, in
the case of personal property, repayment of any permitted purchase money debt 
encumbering the personal property that suffered such casualty), or such lesser
portion of such proceeds as Agent shall elect to apply to the Obligations; and
(B) upon receipt by any Credit Party of the proceeds of any asset disposition of
personal property not made in the Ordinary Course of Business (other than
transfers permitted by Section 7.1) an amount equal to one hundred percent
(100%) of the net cash proceeds of such asset disposition (net of out-of-pocket
expenses and repayment of any permitted purchase money debt encumbering such
asset), or such lesser portion as Agent shall elect to apply to the
Obligations.  Notwithstanding the foregoing, (a) so long as no Default or Event
of Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy up to $100,000 in the aggregate
with respect to any property loss in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (x) shall be of equal or like value as the replaced or
repaired Collateral and (y) shall be deemed Collateral in which Agent and
Lenders have been granted a first priority security interest, and (b) after the
occurrence and during the continuance of a Default or Event of Default, all
proceeds payable under such casualty policy shall, at the option of Agent, be
payable to Agent, for the ratable benefit of the Lenders, on account of the
Obligations.

 

(d)                                 Permitted Prepayment.   Except as provided
below, Borrower shall have no right to prepay the Credit Extensions made in
respect of a Credit Facility.  After the Closed Period, if any, for the
applicable Credit Facility as specified in the Credit Facility Schedule,
Borrower shall have the option to prepay the Prepayable Amount (as defined
below) of a Credit Facility advanced by the Lenders under this Agreement,
provided Borrower (i) provides written notice to Agent of its election to prepay
the Prepayable Amount at least thirty (30) days prior to such prepayment, and
(ii) pays to Agent, for payment to each Lender in accordance with its respective
Pro Rata Share, on the date of such prepayment, an amount equal to the sum of
(A) the Prepayable Amount, plus accrued interest thereon, (B) any fees payable
under the Fee Letters by reason of such prepayment, (C) the Applicable
Prepayment Fee, and (D) all Protective Advances.  The term “Prepayable Amount”
means all or any portion of the Credit Extensions under the applicable Credit
Facility; provided, however, that any partial prepayment shall be in an
aggregate amount of $5,000,000 or any whole multiple of $5,000,000 in excess
thereof.

 

2.4                               Reserved.

 

2.5                               Reserved.

 

2.6                               Interest and Payments; Administration.

 

(a)                                 Interest; Computation of Interest.  Each
Credit Extension shall bear interest on the outstanding principal amount thereof
from the date when made until paid in full at a rate per annum equal to the
Applicable Interest Rate.  Each Lender may, upon the failure of Borrower to pay
any fees or interest as required herein, capitalize such interest and fees and
begin to accrue interest thereon until paid in full, which such interest shall
be at a rate per annum equal to the Applicable Interest Rate unless and until
the Default Rate shall otherwise apply. 

 

--------------------------------------------------------------------------------


 

All other Obligations shall bear interest on the outstanding amount thereof from
the date they first become payable by Borrower under the Financing Documents
until paid in full at a rate per annum equal to the Applicable Interest Rate
unless and until the Default Rate shall otherwise apply.  Interest on the Credit
Extensions and all fees payable under the Financing Documents shall be computed
on the basis of a 360-day year and the actual number of days elapsed in the
period during which such interest accrues.  In computing interest on any Credit
Extension or other advance, the date of the making of such Credit Extension or
advance shall be included and the date of payment shall be excluded; provided,
however, that if any Credit Extension or advance is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension or advance.  As of the Applicable Interest Rate Determination
Date for each Credit Extension, Agent shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the Applicable Interest Rate for such Credit Extension or
other Credit Extensions.

 

(b)                                 Default Rate. Upon the election of Agent
following the occurrence and during the continuance of an Event of Default,
Obligations shall bear interest at a rate per annum which is four hundred basis
points (4.00%) above the rate that is otherwise applicable thereto (the “Default
Rate”).  Payment or acceptance of the increased interest rate provided in this
Section 2.6(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Agent or Lenders.

 

(c)                                  Payments Generally.  Except as otherwise
provided in this Section 2.6(c), all payments in respect of the Obligations
shall be made to Agent for the account of the applicable Lenders in accordance
with their Pro Rata Share.  Payments of principal and interest in respect of any
Credit Facility identified on the Credit Facility Schedule as “Term” shall be
made to each applicable Lender.  All Obligations are payable upon demand of
Agent in the absence of any other due date specified herein.  All fees payable
under the Financing Documents shall be deemed non-refundable as of the date
paid.  Any payment required to be made to Agent or a Lender under this Agreement
may be made by debit or automated clearing house payment initiated by Agent or
such Lender from any of Borrower’s deposit accounts, including the Designated
Funding Account, and Borrower hereby authorizes Agent and each Lender to debit
any such accounts for any amounts Borrower owes hereunder when due.  Without
limiting the foregoing, Borrower shall tender to Agent and Lenders any
authorization forms as Agent or any Lender may require to implement such debit
or automated clearing house payment.  These debits or automated clearing house
payments shall not constitute a set-off. Payments of principal and/or interest
received after 12:00 noon New York time are considered received at the opening
of business on the next Business Day.  When a payment is due on a day that is
not a Business Day, the payment is due the next Business Day and additional fees
or interest, as applicable, shall continue to accrue until paid. All payments to
be made by Borrower under any Financing Document shall be made without set-off,
recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.  The balance of the Obligations, as recorded in
Agent’s books and records at any time, shall be conclusive and binding evidence
of the amounts due and owing to Agent and Lenders by each Borrower absent
manifest error; provided, however, that any failure to so record or any error in
so recording shall not limit or otherwise affect any Borrower’s duty to pay all
amounts owing hereunder or under any Financing Document.  Agent shall endeavor
to provide Borrower with a monthly statement regarding the Credit Extensions
(but neither Agent nor any Lender shall have any liability if Agent shall fail
to provide any such statement).  Unless Borrower notifies Agent of any objection
to any such statement (specifically describing the basis for such objection)
within ninety (90) days after the date of receipt thereof, it shall be deemed
final, binding and conclusive upon Borrower in all respects as to all matters
reflected therein.

 

(d)                                 Interest Payments; Maturity Date. 
Commencing on the first (1st) Payment Date following the funding of a Credit
Extension, and continuing on the Payment Date of each successive month
thereafter through and including the Maturity Date, Borrower shall make monthly
payments of interest, in arrears, calculated as set forth in this Section 2.6. 
All unpaid principal and accrued interest is due and payable in full on the
Maturity Date or any earlier date specified herein.  If the Obligations are not
paid in full on or before the Maturity Date, all interest thereafter accruing
shall be payable immediately upon accrual.

 

(e)                                  Fees.  Borrower shall pay, as and when due
and payable under the terms of the Fee Letters, to Agent and each Lender, for
their own accounts and not for the benefit of any other Lenders, the fees set
forth in the Fee Letters.  Notwithstanding any contrary provision in this
Agreement, the obligations of Borrower under the

 

--------------------------------------------------------------------------------


 

Supplemental Fee Letter (the “Supplemental Fee Letter Obligations”) shall
survive the payment in full of all the other Obligations and the termination of
this Agreement so long as such Supplemental Fee Letter Obligations have already
become due and payable on or prior to the date of any such payment in full of
the other Obligations.  After the payment in full of the Obligations, if the
Supplemental Fee Letter Obligations have not become due in accordance with the
immediately preceding sentence, then such Supplemental Fee Letter Obligations
shall continue as obligations of Borrower, but shall not be secured by the Liens
granted to Agent under the Financing Documents.

 

(f)                                   Protective Advances.  Borrower shall pay
to Agent for the account of Lenders all Protective Advances (including
reasonable attorneys’ fees and expenses for documentation and negotiation of
this Agreement and the other Financing Documents) when due under any Financing
Document (and in the absence of any other due date specified herein, such
Protective Advances shall be due upon demand).

 

(g)                                  Maximum Lawful Rate.  In no event shall the
interest charged hereunder with respect to the Obligations exceed the maximum
amount permitted under the Laws of the State of Maryland.  Notwithstanding
anything to the contrary in any Financing Document, if at any time the rate of
interest payable hereunder (the “Stated Rate”) would exceed the highest rate of
interest permitted under any applicable Law to be charged (the “Maximum Lawful
Rate”), then for so long as the Maximum Lawful Rate would be so exceeded, the
rate of interest payable shall be equal to the Maximum Lawful Rate; provided,
however, that if at any time thereafter the Stated Rate is less than the Maximum
Lawful Rate, Borrower shall, to the extent permitted by Law, continue to pay
interest at the Maximum Lawful Rate until such time as the total interest
received is equal to the total interest which would have been received had the
Stated Rate been (but for the operation of this provision) the interest rate
payable.  Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply.  In no event shall the total interest
received by any Lender exceed the amount which it could lawfully have received,
had the interest been calculated for the full term hereof at the Maximum Lawful
Rate.  If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of such Lender’s Credit
Extensions or to other amounts (other than interest) payable hereunder, and if
no such Credit Extensions or other amounts are then outstanding, such excess or
part thereof remaining shall be paid to Borrower.  In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.

 

(h)                                 Taxes; Additional Costs.

 

(i)                                     All payments of principal and interest
on the Obligations and all other amounts payable hereunder shall be made free
and clear of and without deduction for any present or future income, excise,
stamp, documentary, payroll, employment, property or franchise taxes and other
taxes, fees, duties, levies, assessments, withholdings or other charges of any
nature whatsoever (including interest and penalties thereon) imposed by any
taxing authority, excluding (A) taxes (including franchise and branch profits
taxes) imposed on or measured by Agent’s or any Lender’s net income by the
jurisdictions under which Agent or such Lender is organized, conducts business,
or, in the case of any Lender, its applicable lending office is located in, (B)
taxes imposed as a result of a present or former connection between the Agent or
such Lender and the jurisdiction imposing the tax (other than solely as the
result of entering into any of the Financing Documents or taking any action
thereunder), (C) in the case of a Lender, US federal withholding taxes imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in an Obligation pursuant to a law in effect on the date on
which (1) such Lender acquires such interest in the Obligation or (2) such
Lender changes its lending office (except to the extent amounts were payable
either to such Lender’s assignor immediately before such Lender acquires such
interest in the Obligation or to such Lender immediately before it changed its
lending office), (D) taxes attributable to the Agent or such Lender’s failure to
comply with Sections 2.6(h)(iii) and (iv), and (E) any US federal withholding
taxes imposed under FATCA (all non-excluded items being called “Taxes”) and all
excluded items being called “Excluded Taxes”).  If any withholding or deduction
from any payment to be made by any Credit Party hereunder is required in respect
of any Taxes pursuant to any applicable Law, then Borrower will:  (A) pay
directly to the relevant authority the full amount required to be so withheld or
deducted; (B) promptly forward to Agent an official receipt or other
documentation satisfactory to Agent evidencing such payment to such authority;
and (C) pay to Agent for the account of Agent and Lenders such additional amount
or amounts as is

 

--------------------------------------------------------------------------------


 

necessary to ensure that the net amount actually received by Agent and each
Lender will equal the full amount Agent and such Lender would have received had
no such withholding or deduction been required.  If any Taxes are directly
asserted against Agent or any Lender with respect to any payment received by
Agent or such Lender hereunder, Agent or such Lender may pay such Taxes and
Borrower will promptly pay such additional amounts (including any penalty,
interest or expense) as is necessary in order that the net amount received by
such Person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such Person would have received had
such Taxes not been asserted so long as such amounts have accrued on or after
the day which is two hundred seventy (270) days prior to the date on which Agent
or such Lender first made written demand therefor.

 

(ii)                                  If any Borrower fails to pay any Taxes
when due to the appropriate taxing authority or fails to remit to Agent, for the
account of Agent and the respective Lenders, the required receipts or other
required documentary evidence, Borrower shall indemnify Agent and Lenders for
any incremental Taxes, interest or penalties that may become payable by Agent or
any Lender as a result of any such failure.

 

(iii)                               On or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or Agent), each Lender that (A) is organized
under the laws of a jurisdiction other than the United States, and (B)(1) is a
party hereto on the Closing Date or (2) purports to become an assignee of an
interest as a Lender under this Agreement after the Closing Date (unless such
Lender was already a Lender hereunder immediately prior to such assignment)
(each such Lender a “Foreign Lender”) shall execute and deliver to each of
Borrower and Agent one or more (as Borrower or Agent may reasonably request)
original United States Internal Revenue Service Forms W-8ECI, W-8BEN, W-8IMY (as
applicable) and other applicable forms, certificates or documents prescribed by
the United States Internal Revenue Service or reasonably requested by Borrower
or Agent certifying as to such Lender’s entitlement to a complete exemption from
withholding or deduction of Taxes.  On or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or Agent) each Lender that is a United States
Person (as defined in Section 7701(a)(30) of the IRC) shall execute and deliver
to each of the Borrower and Agent one or more (as Borrower or Agent may
reasonably request) original United States Internal Revenue Service Form W-9
certifying that such Lender is exempt from US federal backup withholding tax. 
In addition, any Lender, if reasonably requested by Borrower or Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower or Agent as will enable Borrower or Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. In addition, each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect it shall update such form or certification.

 

(iv)                              If a payment made to a Lender under any
Financing Documents would be subject to US federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the IRC, as applicable), such Lender shall deliver to Borrower and Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by Borrower or Agent as may be
necessary for the Borrower and Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (iv), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

(v)                                 If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.6(h) (including
by the payment of additional amounts pursuant to this Section 2.6(h)) it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 2.6(h) with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (v) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 2.6(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this clause (v) the payment
of which

 

--------------------------------------------------------------------------------


 

would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This clause (v) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(vi)                              If any Lender shall determine in its
commercially reasonable judgment that the adoption or taking effect of, or any
change in, any applicable Law regarding capital adequacy, in each instance,
after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such
adoption, taking effect, change, interpretation, administration, application or
compliance (taking into consideration such Lender’s or such controlling Person’s
policies with respect to capital adequacy) then from time to time, upon written
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Agent), Borrower shall
promptly pay to such Lender such additional amount as will compensate such
Lender or such controlling Person for such reduction, so long as such amounts
have accrued on or after the day which is two hundred seventy (270) days prior
to the date on which such Lender first made demand therefor; provided, however,
that notwithstanding anything in this Agreement to the contrary, (A) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(B) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.

 

(vii)                           If any Lender requires compensation under this
Section 2.6(h), or requires any Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
this Section 2.6(h), then, upon the written request of Borrower, such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Credit Extensions hereunder or to assign its rights and
obligations hereunder (subject to the terms of this Agreement) to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (A) would eliminate or materially reduce amounts
payable pursuant to any such subsection, as the case may be, in the future, and
(B) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender (as determined in its sole
discretion).  Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(i)                                     Administrative Fees and Charges.

 

(i)                                     Borrower shall pay to Agent, for its own
account and not for the benefit of any other Lenders, all reasonable fees and
expenses in connection with audits and inspections of the books and records of
the Credit Parties, audits, valuations or appraisals of the Collateral, audits
of Borrower’s compliance with applicable Laws and such other matters as Agent
shall deem appropriate, which shall be due and payable on the first Business Day
of the month following the date of issuance by Agent of a written request for
payment thereof to any Borrower; provided, that, as long as no Default has
occurred within the preceding twelve (12) months, Agent shall be entitled to
such reimbursement for no more than one audit and inspection per calendar
quarter.

 

(ii)                                  If payments of principal or interest due
on the Obligations, or any other amounts due hereunder or under the other
Financing Documents, are not timely made and remain overdue for a period of five
(5) days, Borrower, without notice or demand by Agent, promptly shall pay to
Agent, for its own account and not for the benefit of any other Lenders, as
additional compensation to Agent in administering the Obligations, an amount
equal to five percent (5.0%) of each delinquent payment.

 

--------------------------------------------------------------------------------


 

2.7                               Secured Promissory Notes.  At the election of
any Lender made as to each Credit Facility for which it has made Credit
Extensions, each Credit Facility shall be evidenced by one or more secured
promissory notes in form and substance satisfactory to Agent and Lenders (each a
“Secured Promissory Note”).  Upon receipt of an affidavit of an officer of a
Lender as to the loss, theft, destruction, or mutilation of its Secured
Promissory Note, Borrower shall issue, in lieu thereof, a replacement Secured
Promissory Note in the same principal amount thereof and of like tenor.

 

3                                         CONDITIONS OF CREDIT EXTENSIONS

 

3.1                               Conditions Precedent to Initial Credit
Extension.  Each Lender’s obligation to make an advance in respect of a Credit
Facility is subject to the condition precedent that Agent and each Lender shall
consent to or shall have received, in form and substance satisfactory to Agent
and each Lender, such documents, and completion of such other matters, as Agent
and each Lender may reasonably deem necessary or appropriate, including, without
limitation, all items listed on the Closing Deliveries Schedule attached hereto.

 

3.2                               Conditions Precedent to all Credit
Extensions.  The obligation of each Lender to make each Credit Extension,
including the initial Credit Extension, is subject to the following conditions
precedent:

 

(a)                                 satisfaction of all Applicable Funding
Conditions for the applicable Credit Extension as set forth in the Credit
Facility Schedule, each in form and substance satisfactory to Agent and each
Lender;

 

(b)                                 timely receipt by the Agent and each Lender
of an executed Credit Extension Form in the form attached hereto;

 

(c)                                  (i) for Credit Extensions made on the
Closing Date, the representations and warranties in Article 5 and elsewhere in
the Financing Documents shall be true, correct and complete in all respects on
the Closing Date (provided, however, that those representations and warranties
expressly referring to a specific date shall be true, correct and complete in
all respects as of such date) and (ii) the representations and warranties in
Article 5 and elsewhere in the Financing Documents shall be true, correct and
complete in all material respects on the date of the Credit Extension Form and
on the Funding Date of each Credit Extension made after the Closing Date
(provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date).  Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Article 5 and elsewhere in the Financing
Documents remain true, accurate and complete in all material respects (provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date);

 

(d)                                 no Default or Event of Default shall have
occurred and be continuing or result from the Credit Extension;

 

(e)                                  Agent and each Lender shall be satisfied
with the results of any searches conducted under Section 3.5;

 

(f)                                   receipt by Agent and each Lender of such
evidence as Agent and such Lender shall request to confirm that the deliveries
made in Section 3.1 remain current, accurate and in full force and effect, or if
not, updates thereto, each in form and substance satisfactory to Agent and such
Lender; and

 

(g)                                  as determined in such Lender’s sole
discretion, there has not been any Material Adverse Change or any material
adverse deviation by Borrower from the most recent business plan of Borrower
presented to and accepted by Agent and such Lender.

 

--------------------------------------------------------------------------------


 

3.3                               Method of Borrowing.  Each Credit Extension in
respect of each Credit Facility shall be in an amount at least equal to the
applicable Minimum Credit Extension Amount for such Credit Facility as set forth
in the Credit Facility Schedule or such lesser amount as shall remain
undisbursed under the Applicable Commitments for such Credit Facility.  The date
of funding for any requested Credit Extension shall be a Business Day.  To
obtain a Credit Extension, Borrower shall deliver to Agent and each Lender a
completed Credit Extension Form executed by a Responsible Officer.  Agent and
each Lender may rely on any notice given by a person whom Agent reasonably
believes is a Responsible Officer or designee thereof. Agent and Lenders shall
have no duty to verify the authenticity of any such notice.

 

3.4                               Funding of Credit Facilities.  Upon the terms
and subject to the conditions set forth herein (including, but not limited to,
those set forth in Sections 3.1 and 3.2, as applicable), each Lender, severally
and not jointly, shall make available to Agent its Pro Rata Share of the
requested Credit Extension, in lawful money of the United States of America in
immediately available funds, prior to 11:00 a.m. (New York time) on the
specified date for the Credit Extension.  Agent shall, unless it or any Lender
shall have determined that one of the conditions set forth in Section 3.1 or
3.2, as applicable, has not been satisfied, by 2:00 p.m. (New York time) on such
day, credit the amounts received by it in like funds to Borrower by wire
transfer to the Designated Funding Account (or to the account of Borrower in
respect of the Obligations, if the Credit Extension is being made to pay an
Obligation of Borrower). A Credit Extension made prior to the satisfaction of
any conditions set forth in Section 3.1 or 3.2 shall not constitute a waiver by
Agent or Lenders of Borrower’s obligation to satisfy such conditions, and any
such Credit Extension made in the absence of such satisfaction shall be made in
Agent’s and each Lender’s discretion.

 

3.5                               Searches.  Before the Closing Date, and
thereafter (as and when determined by Agent in its discretion or if requested by
the Required Lenders), Agent shall have the right to perform, all at Borrower’s
expense, the searches described in clauses (a), (b), and (c) below against
Borrower and any other Credit Party, the results of which are to be consistent
with Borrower’s representations and warranties under this Agreement and the
reasonably satisfactory results of which shall be a condition precedent to all
Credit Extensions requested by Borrower:  (a) title investigations, UCC searches
and fixture filings searches; (b) judgment, pending litigation, federal tax
lien, personal property tax lien, and corporate and partnership tax lien
searches, in each jurisdiction searched under clause (a) above; and (c) searches
of applicable corporate, limited liability company, partnership and related
records to confirm the continued existence, organization and good standing of
the applicable Person and the exact legal name under which such Person is
organized.

 

4                                         CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Borrower hereby
grants Agent, for the ratable benefit of the Lenders, to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Agent, for the ratable benefit of the Lenders, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.  Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral, subject only to Permitted Liens that may have priority by operation
of applicable Law or by the terms of a written intercreditor or subordination
agreement entered into by Agent.

 

4.2                               Representations and Covenants.

 

(a)                                 As of the Closing Date, Borrower has no
ownership interest in any Chattel Paper, letter of credit rights, commercial
tort claims, Instruments, documents or investment property (other than equity
interests in any Subsidiaries of Borrower disclosed on the Disclosure Schedule
attached hereto).

 

(b)                                 Borrower shall deliver to Agent all tangible
Chattel Paper and all Instruments and documents owned by any Borrower and
constituting part of the Collateral duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Agent.  Borrower shall provide Agent with “control” (as in the
Code) of all electronic Chattel Paper owned by any Borrower and constituting
part of the Collateral by having Agent identified as the assignee on the records
pertaining to the single authoritative copy thereof and otherwise complying with
the applicable elements of control set forth in the UCC.  Borrower also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such Instruments.  Borrower will mark conspicuously all such
Chattel Paper and all such Instruments and Documents with a legend, in

 

--------------------------------------------------------------------------------


 

form and substance satisfactory to Agent, indicating that such Chattel Paper and
such Instruments and Documents are subject to the security interests and Liens
in favor of Agent created pursuant to this Agreement and the Financing
Documents.

 

(c)                                  Borrower shall deliver to Agent all letters
of credit on which any Borrower is the beneficiary and which give rise to letter
of credit rights owned by such Borrower which constitute part of the Collateral
in each case duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Agent. 
Borrower shall take any and all actions as may be necessary or desirable, or
that Agent may request, from time to time, to cause Agent to obtain exclusive
“control” (as defined in the Code) of any such letter of credit rights in a
manner acceptable to Agent.

 

(d)                                 Borrower shall promptly advise Agent upon
any Borrower becoming aware that it has any interests in any commercial tort
claim that constitutes part of the Collateral, which such notice shall include
descriptions of the events and circumstances giving rise to such commercial tort
claim and the dates such events and circumstances occurred, the potential
defendants with respect such commercial tort claim and any court proceedings
that have been instituted with respect to such commercial tort claims, and
Borrower shall, with respect to any such commercial tort claim, execute and
deliver to Agent such documents as Agent shall request to perfect, preserve or
protect the Liens, rights and remedies of Agent with respect to any such
commercial tort claim.

 

(e)                                  Except for Accounts and Inventory in an
aggregate amount of Twenty-Five Thousand Dollars ($25,000), no Accounts or
Inventory or other Collateral (other than inventory of drug compounds, and of
active and inactive ingredients thereof, for which FDA approval for commercial
sale in the United States has not yet been granted and that are in possession of
Persons conducting pre-clinical or clinical trials) shall at any time be in the
possession or control of any warehouse, consignee, bailee or any of Borrower’s
agents or processors without prior written notice to Agent and the receipt by
Agent, if Agent has so requested, of warehouse receipts, consignment agreements
or bailee lien waivers (as applicable) satisfactory to Agent prior to the
commencement of such possession or control.  Borrower shall, upon the request of
Agent, notify any such warehouse, consignee, bailee, agent or processor of the
security interests and Liens in favor of Agent created pursuant to this
Agreement and the Financing Documents, instruct such Person to hold all such
Collateral for Agent’s account subject to Agent’s instructions and shall obtain
an acknowledgement from such Person that such Person holds the Collateral for
Agent’s benefit.

 

(f)                                   Upon request of Agent, Borrower shall
promptly deliver to Agent any and all certificates of title, applications for
title or similar evidence of ownership of all such tangible personal property
and shall cause Agent to be named as lienholder on any such certificate of title
or other evidence of ownership.  Borrower shall not permit any such tangible
personal property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

 

(g)                                  Each Borrower hereby authorizes Agent to
file without the signature of such Borrower one or more UCC financing statements
relating to its Liens on all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents in such
jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of such Borrower any continuations of or corrective
amendments to any such financing statements, in any such case in order for Agent
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to the Collateral.  Each Borrower also ratifies its authorization for
Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.  Any financing statement
may include a notice that any disposition of the Collateral, by either Borrower
or any other Person, shall be deemed to violate the rights of Agent and the
Lenders under the UCC.

 

(h)                                 As of the Closing Date, no Borrower holds,
and after the Closing Date Borrower shall promptly notify Agent in writing upon
creation or acquisition by any Borrower of, any Collateral which constitutes a
claim against any Governmental Authority, including, without limitation, the
federal government of the United States or any instrumentality or agency
thereof, the assignment of which claim is restricted by any applicable Law,
including, without limitation, the federal Assignment of Claims Act and any
other comparable Law.  Upon the request of Agent,

 

--------------------------------------------------------------------------------


 

Borrower shall take such steps as may be necessary or desirable, or that Agent
may request, to comply with any such applicable Law.

 

(i)                                     Borrower shall furnish to Agent from
time to time any statements and schedules further identifying or describing the
Collateral and any other information, reports or evidence concerning the
Collateral as Agent may reasonably request from time to time.

 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows on the Closing Date and the date of
each Credit Extension:

 

5.1                               Due Organization, Authorization: Power and
Authority.

 

(a)                                 Each Credit Party is duly existing and in
good standing, as a Registered Organization in its respective jurisdiction of
formation.  Each Credit Party is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change.  The
Financing Documents have been duly authorized, executed and delivered by each
Credit Party and constitute legal, valid and binding agreements enforceable in
accordance with their terms.  The execution, delivery and performance by each
Credit Party of each Financing Document executed or to be executed by it is in
each case within such Credit Party’s powers.

 

(b)                                 The execution, delivery and performance by
each Credit Party of the Financing Documents to which it is a party do not (i)
conflict with any of such Credit Party’s organizational documents; (ii)
contravene, conflict with, constitute a default under or violate any Law; (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which such Credit Party or any of its property or assets may be bound or
affected; (iv) require any action by, filing, registration, or qualification
with, or Required Permit from, any Governmental Authority (except such Required
Permits which have already been obtained and are in full force and effect); or
(v) constitute a default under or conflict with any Material Agreement.  No
Credit Party is in default under any agreement to which it is a party or by
which it is bound in which the default could reasonably be expected to have a
Material Adverse Change.

 

5.2                               Litigation.  Except as disclosed on the
Disclosure Schedule or, after the Closing Date, pursuant to Section 6.7, there
are no actions, suits, proceedings or investigations pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against any
Credit Party (other than routine claims for benefits under the normal operation
of any employee benefit plan maintained or contributed to by any Credit Party or
its ERISA Affiliates) which involves the possibility of any judgment or
liability of more than Fifty Thousand Dollars ($50,000.00) or that could result
in a Material Adverse Change, or which questions the validity of the Financing
Documents, or the other documents required thereby or any action to be taken
pursuant to any of the foregoing, nor does any Credit Party have reason to
believe that any such actions, suits, proceedings or investigations are
threatened.

 

5.3                               No Material Deterioration in Financial
Condition; Financial Statements.  All financial statements for the Credit
Parties delivered to Agent or any Lender fairly present, in conformity with
GAAP, in all material respects the consolidated financial condition and
consolidated results of operations of such Credit Party.  There has been no
material deterioration in the consolidated financial condition of any Credit
Party from the most recent financial statements and projections submitted to
Agent or any Lender. There has been no material adverse deviation from the most
recent annual operating plan of Borrower delivered to Agent and Lenders

 

5.4                               Solvency.  The fair salable value of each
Credit Party’s assets (including goodwill minus disposition costs) exceeds the
fair value of its liabilities.  After giving effect to the transactions
described in this Agreement, (a) no Credit Party is left with unreasonably small
capital in relation to its business as presently conducted, and (b) each Credit
Party is able to pay its debts (including trade debts) as they mature.

 

--------------------------------------------------------------------------------


 

5.5                               Subsidiaries; Investments.  Borrower and its
Subsidiaries do not own any stock, partnership interest or other equity
securities, except for Permitted Investments.

 

5.6                               Tax Returns and Payments; Pension
Contributions.  Each Credit Party has timely filed all required foreign,
federal, state and all material local tax returns and reports, and each Credit
Party has timely paid all foreign, federal, state and material local taxes,
assessments, deposits and contributions owed by such Credit Party.  For purposes
hereof, any local, assessment, deposit or contribution, and any return with
respect thereto, shall be considered “material” if it exceeds $25,000.  Borrower
is unaware of any claims or adjustments proposed for any of prior tax years of
any Credit Party which could result in additional taxes becoming due and payable
by such Credit Party.  Each Credit Party has paid all amounts necessary to fund
all present Benefit Plans in accordance with their terms, and no Credit Party
has withdrawn from participation in, or has permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
such Credit Party, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other Governmental Authority.

 

5.7                               Disclosure Schedule.  All information set
forth in the Disclosure Schedule is true, accurate and complete as of the date
hereof.  All information set forth in the Perfection Certificate is true,
accurate and complete as of the date hereof.

 

6                                         AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees as follows:

 

6.1                               Organization and Existence; Government
Compliance.

 

(a)                                 Each Credit Party shall maintain its legal
existence and good standing in its respective jurisdiction of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
could reasonably be expected to have a Material Adverse Change.  If a Credit
Party is not now a Registered Organization but later becomes one, Borrower shall
promptly notify Agent of such occurrence and provide Agent with such Credit
Party’s organizational identification number.

 

(b)                                 Each Credit Party shall comply with all
Laws, ordinances and regulations to which it or its business locations is
subject, the noncompliance with which could reasonably be expected to result in
a Material Adverse Change.  Each Credit Party shall obtain and keep in full
force and effect and comply with all of the Required Permits, except where
failure to have or maintain compliance with or effectiveness of such Required
Permit could not reasonably be expected to result in a Material Adverse Change. 
Each Credit Party shall promptly provide copies of any such obtained Required
Permits to Agent. Borrower shall notify Agent within three (3) Business Days
(but in any event prior to Borrower submitting any requests for Credit
Extensions or release of any reserves) of the occurrence of any facts, events or
circumstances known to a Borrower, whether threatened, existing or pending, that
could cause any Required Permit to become limited, suspended or revoked or that
makes Borrower subject to or requires Borrower to file a plan of correction with
respect to any accreditation survey.

 

6.2                               Financial Statements, Reports, Certificates.

 

(a)                                 Each Credit Party shall deliver to Agent and
each Lender: (i) as soon as available, but no later than forty-five (45) days
after the last day of each fiscal quarter, a company prepared consolidated
balance sheet, income statement and cash flow statement covering such Credit
Party’s consolidated operations for such quarter certified by a Responsible
Officer and in a form acceptable to Agent and each Lender; (ii) as soon as
available, but no later than one hundred twenty (120) days after the last day of
a Credit Party’s fiscal year, audited consolidated and consolidating financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Agent and each Lender in its reasonable
discretion; (iii) as soon as available after approval thereof by such Credit
Party’s governing board, but no later than thirty (30) days after the last day
of such Credit Party’s fiscal year, and as amended and/or updated, such Credit
Party’s financial projections for current fiscal year; (iv) within five (5) days
of delivery, copies of all statements, reports and notices made available to all
of such Credit Party’s security holders; (v) in the event that such

 

--------------------------------------------------------------------------------


 

Credit Party is or becomes subject to the reporting requirements under the
Securities Exchange Act of 1934, as amended, within five (5) days of filing, all
reports on Form 10-K, 10-Q and 8-K filed with the Securities and Exchange
Commission (“SEC”) or a link thereto on such Credit Party’s or another website
on the Internet; (vi) budgets, sales projections, operating plans and other
financial information reasonably requested by Agent or any Lender; (vii) on the
last day of each month, evidence, in form and substance satisfactory to Agent,
of the consolidated cash balance for all Collateral Accounts maintained by the
Credit Parties; (viii) upon the request of Agent, copies of the month-end
account statements for each Collateral Account maintained by a Credit Party,
which statements may be provided to Agent and each Lender by Borrower or
directly from the applicable institution(s); and (ix) such additional
information, reports or statements regarding the Credit Parties or their
respective businesses, contractors and subcontractors as Agent or any Lender may
from time to time reasonably request.

 

(b)                                 On the last day of each month and together
with the delivery of the quarterly financial statements described above,
Borrower shall deliver to Agent and each Lender a duly completed Compliance
Certificate signed by a Responsible Officer.  A Compliance Certificate required
to be delivered at the end of each month shall be referred to herein as a
“Monthly Compliance Certificate” and a Compliance Certificate required to be
delivered together with the quarterly financial statements described above shall
be referred to herein as a “Quarterly Compliance Certificate”.

 

(c)                                  Borrower shall cause each Credit Party to
keep proper books of record and account in accordance with GAAP in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities.  Upon prior written notice and during
business hours (which such limitations shall not apply if a Default or Event of
Default has occurred), Borrower shall allow, and cause each Credit Party to
allow, Agent and Lenders to visit and inspect any properties of a Credit Party,
to examine and make abstracts or copies from any Credit Party’s books, to
conduct a collateral audit and analysis of its operations and the Collateral to
verify the amount and age of the accounts, the identity and credit of the
respective account debtors, to review the billing practices of the Credit Party
and to discuss its respective affairs, finances and accounts with their
respective officers, employees and independent public accountants as often as
may reasonably be desired.  Borrower shall reimburse Agent and each Lender for
all reasonable costs and expenses associated with such visits and inspections;
provided, however, that Borrower shall be required to reimburse Agent and each
Lender for such costs and expenses for no more than two (2) such visits and
inspections per twelve (12) month period unless a Default or Event of Default
has occurred during such period.

 

(d)                                 At the request of Agent or the Required
Lenders, Borrower shall, and shall cause each Credit Party to, promptly (and in
any event within four (4) Business Days of such request) deliver to Agent and
each Lender copies of all material correspondence, reports, documents and other
filings with any Governmental Authority that could reasonably be expected to
have a material effect on any of the Required Permits material to Borrower’s
business or otherwise on the operations of Borrower or any of its Subsidiaries.

 

6.3                               Maintenance of Property.  Borrower shall cause
all equipment and other tangible personal property other than Inventory to be
maintained and preserved in the same condition, repair and in working order as
of the date hereof, ordinary wear and tear excepted, and shall promptly make or
cause to be made all repairs, replacements and other improvements in connection
therewith that are necessary or desirable to such end.  Borrower shall cause
each Credit Party to keep all Inventory in good and marketable condition, free
from material defects.  Returns and allowances between a Credit Party and its
Account Debtors shall follow the Credit Party’s customary practices as they
exist at the Closing Date.  Borrower shall promptly notify Agent of all returns,
recoveries, disputes and claims that involve more than One Hundred Thousand
Dollars ($100,000) of Inventory collectively among all Credit Parties.

 

6.4                               Taxes; Pensions.  Borrower shall timely file
and cause each Credit Party to timely file, all required foreign, federal, state
and material local tax returns and reports and timely pay, and cause each Credit
Party to timely pay, all foreign, federal, state, and material local taxes,
assessments, deposits and contributions owed, and shall deliver to Agent, on
demand, appropriate certificates attesting to such payments.  For purposes
hereof, any tax, assessment, deposit or contribution, and any return with
respect thereto, shall be considered “material” if it exceeds $25,000.  Borrower
shall pay, and cause each Credit Party to pay, all amounts necessary to fund all
present Benefit Plans in accordance with their terms.  Notwithstanding the

 

--------------------------------------------------------------------------------


 

foregoing, a Credit Party may defer payment of any contested taxes, provided,
however, that such Credit Party (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Agent in writing of the commencement of, and any
material development in, the proceedings, and (c) posts bonds or takes any other
steps required to prevent the Governmental Authority levying such contested
taxes from obtaining a Lien upon any of the Collateral.

 

6.5                               Insurance.  Borrower shall, and shall cause
each Credit Party to, keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry and location and as
Agent may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Agent and the Lenders.  All
property policies shall have a lender’s loss payable endorsement showing Agent
as sole lender’s loss payee and waive subrogation against Agent, and all
liability policies shall show, or have endorsements showing, Agent as an
additional insured.  No other loss payees may be shown on the policies unless
Agent shall otherwise consent in writing.  If required by Agent, all policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer shall endeavor to give Agent at least thirty (30) days’ notice before
canceling, amending, or declining to renew its policy.  At Agent’s request,
Borrower shall deliver certified copies of all such Credit Party insurance
policies and evidence of all premium payments.  If any Credit Party fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Agent, Agent may make
all or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Agent deems prudent.

 

6.6                               Collateral Accounts.  Borrower shall, and
shall cause each Credit Party to, provide Agent five (5) days prior written
notice before establishing any Collateral Account at or with any bank or
financial institution.  In addition, for each Collateral Account that any Credit
Party at any time maintains, Borrower shall, and shall cause each Credit Party
to, cause the applicable bank or financial institution at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Agent’s Lien in such Collateral Account in accordance with the terms hereunder,
which Control Agreement may not be terminated without prior written consent of
Agent.  The provisions of the previous sentence shall not apply to (x) deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of a Credit Party’s employees and
identified to Agent by Borrower as such; provided, however, that at all times
Borrower shall maintain one or more separate Deposit Accounts to hold any and
all amounts to be used for payroll, payroll taxes and other employee wage and
benefit payments, and shall not commingle any monies allocated for such purposes
with funds in any other Deposit Account and (y) the Permitted L/C Collateral
Account.

 

6.7                               Notices of Material Agreements, Litigation and
Defaults; Cooperation in Litigation.  Promptly (and in any event within three
(3) Business Days), (a) upon Borrower becoming aware of the existence of any
Event of Default or event which, with the giving of notice or passage of time,
or both, would constitute an Event of Default or (b) upon the execution and
delivery of any Material Agreement and each material amendment, consent, waiver
or other modification, and each notice of termination or default or similar
notice delivered to or by a Credit Party in connection with any Material
Agreement, or (c) upon Borrower becoming aware of (or having reason to believe
any of the following are pending or threatened in writing) any action, suit,
proceeding or investigation by or against Borrower or any Credit Party (other
than routine claims for benefits under normal operation of any employee benefit
plan maintained or contributed to by any Credit Party or its ERISA Affiliates)
which involves the possibility of any judgment or liability of more than Fifty
Thousand Dollars ($50,000) or that could result in a Material Adverse Change, or
which questions the validity of any of the Financing Documents, or the other
documents required thereby or any action to be taken pursuant to any of the
foregoing, Borrower shall give written notice to Agent and each Lender of such
occurrence, and such further information (including copies of such
documentation) as Agent or any Lender shall reasonably request. From the date
hereof and continuing through the termination of this Agreement, Borrower shall,
and shall cause each Credit Party to, make available to Agent and each Lender,
without expense to Agent or any Lender, each Credit Party’s officers, employees
and agents and books, to the extent that Agent or any Lender may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Agent or any Lender with respect to any Collateral or
relating to a Credit Party.

 

6.8                               Creation/Acquisition of Subsidiaries.  In the
event Borrower or any Subsidiary creates or, to the extent permitted hereunder,
acquires any Subsidiary, Borrower and such Subsidiary shall promptly (and in any
event within five (5)

 

--------------------------------------------------------------------------------


 

Business Days of such creation or acquisition) notify Agent of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Agent or the Required Lenders to cause each such Subsidiary to
become a co-Borrower hereunder or to guarantee the Obligations of Borrower under
the Financing Documents and, in each case,  grant a continuing pledge and
security interest in and to the assets of such Subsidiary (substantially as
described on Exhibit A hereto); and Borrower shall grant and pledge to Agent,
for the ratable benefit of the Lenders, a perfected security interest in the
stock, units or other evidence of ownership of each Subsidiary (the foregoing
collectively, the “Joinder Requirements”); provided, that Borrower shall not be
permitted to make any Investment in such Subsidiary until such time as Borrower
has satisfied the Joinder Requirements.  For the avoidance of doubt, Amicus UK
shall not be required to satisfy the Joinder Requirements so long as Borrower
and Amicus UK remain in compliance with Sections 7.7 (regarding Permitted
Investments in Amicus UK) and Section 7.13 of this Agreement.

 

6.9                               Use of Proceeds.  Borrower shall use the
proceeds of the Credit Extensions solely for (a) transaction fees incurred in
connection with the Financing Documents, (b) for working capital needs of
Borrower and its Subsidiaries, and (c) any other Permitted Purpose specified in
the Credit Facility Schedule for such Credit Facility.  No portion of the
proceeds of the Credit Extensions will be used for family, personal,
agricultural or household use.

 

6.10                        Hazardous Materials; Remediation.

 

(a)                                 If any release or disposal of Hazardous
Materials shall occur or shall have occurred on any real property or any other
assets of any Borrower or any other Credit Party, such Borrower will cause, or
direct the applicable Credit Party to cause, the prompt containment and removal
of such Hazardous Materials and the remediation of such real property or other
assets as is necessary to comply with all Laws and to preserve the value of such
real property or other assets.  Without limiting the generality of the
foregoing, each Borrower shall, and shall cause each other Credit Party to,
comply with each Law requiring the performance at any real property by any
Borrower or any other Credit Party of activities in response to the release or
threatened release of a Hazardous Material.

 

(b)                                 Borrower will provide Agent within thirty
(30) days after written  demand therefor with a bond, letter of credit or
similar financial assurance evidencing to the reasonable satisfaction of Agent
that sufficient funds are available to pay the cost of removing, treating and
disposing of any Hazardous Materials or Hazardous Materials Contamination and
discharging any assessment which may be established on any property as a result
thereof, such demand to be made, if at all, upon Agent’s determination that the
failure to remove, treat or dispose of any Hazardous Materials or Hazardous
Materials Contamination, or the failure to discharge any such assessment could
reasonably be expected to have a Material Adverse Change.

 

(c)                                  If there is any conflict between this
Section 6.10 and any environmental indemnity agreement which is a Financing
Document, the environmental indemnity agreement shall govern and control.

 

6.11                        Power of Attorney.  Each of the officers of Agent is
hereby irrevocably made, constituted and appointed the true and lawful attorney
for each Borrower (without requiring any of them to act as such) with full power
of substitution to do the following from and after the occurrence and during the
continuance of an Event of Default:  (a) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral (in each case, so long as no Default or Event of Default has
occurred, other than Permitted Liens), or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; (b) so long as
Agent has provided not less than three (3) Business Days’ prior written notice
to Borrower to perform the same and Borrower has failed to take such action, (i)
execute in the name of any Person comprising Borrower any schedules,
assignments, instruments, documents, and statements that Borrower is obligated
to give Agent under this Agreement or that Agent or any Lender deems necessary
to perfect or better perfect Agent’s security interest or Lien in any
Collateral, (ii) do such other and further acts and deeds in the name of
Borrower that Agent may deem necessary or desirable to enforce, protect or
preserve any Collateral or its rights therein, including, but not limited to, to
sign Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (iii) endorse the name of any Borrower upon any and all
checks, drafts, money orders, and other instruments for the payment of money
that are payable to Borrower; (iv) make, settle, and adjust all claims under
Borrower’s insurance policies; (v) take any action any Credit Party is required
to take under this Agreement or any other Financing Document; (vi) transfer the
Collateral into the name of Agent or a third party as the Code permits; (vii)
exercise any rights and remedies described in this Agreement or the other
Financing Documents; and (viii) do

 

--------------------------------------------------------------------------------


 

such other and further acts and deeds in the name of Borrower that Agent may
deem necessary or desirable to enforce its rights with regard to any Collateral.

 

6.12                        Further Assurances.  Borrower shall, and shall cause
each Credit Party to, promptly execute any further instruments and take further
action as Agent reasonably requests to perfect or better perfect or continue
Agent’s Lien in the Collateral or to effect the purposes of this Agreement or
any other Financing Document.

 

6.13                        Post-Closing Obligations.  Borrower shall, and shall
cause each Credit Party to, complete each of the post-closing obligations and/or
deliver to Agent each of the documents, instruments, agreements and information
listed on the Post-Closing Obligations Schedule attached hereto, on or before
the date set forth for each such item thereon (as may be extended by Agent in
writing in its sole discretion), each of which shall be completed or provided in
form and substance satisfactory to Agent and Lenders.

 

6.14                        Disclosure Schedule.  Borrower shall, in the event
of any information in the Disclosure Schedule becoming outdated, inaccurate,
incomplete or misleading, deliver to Agent a proposed update to the Disclosure
Schedule correcting all outdated, inaccurate, incomplete or misleading
information, together with the next Monthly Compliance Certificate required to
be delivered under this Agreement after such event.  With respect to any
proposed updates to the Disclosure Schedule involving Permitted Liens, Permitted
Indebtedness or Permitted Investments, Agent will replace the Disclosure
Schedule attached hereto with such proposed update only if such updated
information is consistent with the definitions of and limitations herein
pertaining to Permitted Liens, Permitted Indebtedness or Permitted Investments. 
With respect to any proposed updates to the Disclosure Schedule involving other
matters, Agent will replace the applicable portion of the Disclosure Schedule
attached hereto with such proposed update upon Agent’s approval thereof.

 

7                                         NEGATIVE COVENANTS

 

Borrower shall not do, nor shall it permit any Credit Party to do, any of the
following:

 

7.1                               Dispositions.  Convey, sell, abandon, lease,
license, transfer, assign or otherwise dispose of (collectively, “Transfer”) all
or any part of its business or property, except for (a) sales, transfers or
dispositions of Inventory in the Ordinary Course of Business; (b) sales or
abandonment of worn-out or obsolete Equipment; (c) Permitted Liens; or (d) any
Permitted Licenses.

 

7.2                               Changes in Business, Management, Ownership or
Business Locations.  (a) Engage in any business other than the businesses
currently engaged in by Borrower or such Subsidiary, as applicable, or
reasonably related thereto; (b) liquidate or dissolve; (c) (i) have a change in
senior management where a suitable permanent replacement, as approved by
Borrower’s board of directors, has not been named and hired by not later than
ninety (90) days after such change, or (ii) enter into any transaction or series
of related transactions which would result in a Change in Control; (d) add any
new offices or business locations, or enter into any new leases with respect to
existing offices or business locations (unless such new or existing offices or
business locations contain less than Fifty Thousand Dollars ($50,000) in
Borrower’s assets or property and do not contain any of Borrower’s Books)
without first delivering a fully-executed Access Agreement to Agent; (e) change
its jurisdiction of organization; (f) change its organizational structure or
type; (g) change its legal name; or (h) change any organizational number (if
any) assigned by its jurisdiction of organization.

 

7.3                               Mergers or Acquisitions.  Merge or consolidate
with any other Person, or acquire all or substantially all of the capital stock
or property of another Person; provided, however, that a Subsidiary of Borrower
may merge or consolidate into another Subsidiary that is a Borrower, so long as
(a) Borrower has provided Agent and each Lender with prior written notice of
such transaction, (b) a Person already comprising the Borrower shall be the
surviving legal entity, (c) Borrower’s tangible net worth is not thereby
reduced, (d) no Event of Default has occurred and is continuing prior thereto or
arises as a result therefrom, and (e) Borrower shall be in compliance with the
covenants set forth in this Agreement both before and after giving effect to
such transaction.

 

7.4                               Indebtedness.  Create, incur, assume, or be
liable for any Indebtedness other than Permitted Indebtedness.

 

--------------------------------------------------------------------------------


 

7.5                               Encumbrance.  (a) Create, incur, allow, or
suffer any Lien on any of its property, except for Permitted Liens, (b) permit
any Collateral to fail to be subject to the first priority security interest
granted herein except for Permitted Liens that may have priority by operation of
applicable Law or by the terms of a written intercreditor or subordination
agreement entered into by Agent in accordance with Section 13.14, or (c) enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Agent for the ratable benefit of the Lenders) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Collateral or Intellectual Property, except (i) as is otherwise permitted in the
definition of “Permitted Liens” herein and (ii) the restriction set forth in
Section 33 of the New Jersey Lease, as in existence on the Closing Date, solely
with respect to the restriction set forth in such section prohibiting the Parent
from mortgaging or hypothecating the New Jersey Lease.

 

7.6                               Maintenance of Collateral Accounts.  Maintain
any Collateral Account, except pursuant to the terms of Section 6.6 hereof.

 

7.7                               Distributions; Investments.  (a) Pay any
dividends (other than dividends payable solely in common stock) or make any
distribution or payment with respect to or redeem, retire or purchase or
repurchase any of its equity interests (other than repurchases permitted
pursuant to the terms of employee stock purchase plans, employee restricted
stock agreements or similar plans, provided such repurchases do not exceed One
Hundred Thousand Dollars ($100,000) in the aggregate per fiscal year), or (b)
directly or indirectly make any Investment (including, without limitation, any
additional Investment in any Subsidiary) other than Permitted Investments.

 

7.8                               Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of any Credit Party, except for (a) transactions that are in the
Ordinary Course of Business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person, (b) transactions with Subsidiaries that are designated
as a Borrower hereunder and that are not otherwise prohibited by Article 7 of
this Agreement, and (c) transactions permitted by Section 7.7 of this
Agreement;.

 

7.9                               Reserved.

 

7.10                        Compliance.  Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose; fail to meet the minimum funding requirements
of ERISA with respect to any Benefit Plan, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur with respect to any
Benefit Plan; fail to comply with the Federal Fair Labor Standards Act or
violate any other Law or regulation, if the violation could reasonably be
expected to have a Material Adverse Change; withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any Benefit Plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

7.11                        Amendments to Organization Documents and Material
Agreements.  Amend, modify or waive any provision of (a) any Material Agreement
in a manner that is materially adverse to Borrower, that is adverse to Agent or
any Lender, that pertains to rights to assign or grant a security interest in
such Material Agreement or that could or could reasonably be expected to result
in a Material Adverse Change, or (b) any of its organizational documents (other
than a change in registered agents, or a change that could not materially
adversely affect the rights of Agent or Lenders hereunder, but, for the
avoidance of doubt, under no circumstances a change of its name, type of
organization or jurisdiction of organization), in each case, without the prior
written consent of Agent.  Borrower shall provide to Agent copies of all
amendments, waivers and modifications of any Material Agreement or
organizational documents.

 

7.12                        Compliance with Anti-Terrorism Laws.  Directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists.  Borrower shall immediately
notify Agent if Borrower has knowledge that Borrower or any Subsidiary or
Affiliate is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or

 

--------------------------------------------------------------------------------


 

predicate crimes to money laundering.  Borrower will not, nor will Borrower
permit any Subsidiary or Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law, or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or other Anti-Terrorism Law. Agent hereby notifies
Borrower that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrower and its principals, which
information includes the name and address of Borrower and its principals and
such other information that will allow Agent to identify such party in
accordance with Anti-Terrorism Laws.

 

7.13                        Subsidiaries.  Permit any Subsidiary established and
duly existing as of the Closing Date to issue or transfer any shares of capital
stock of such Subsidiary.  Amicus UK shall have no offices, no assets or
liabilities and shall not conduct any business, other than that which is
necessary solely to maintain its existence.

 

8                                         ADDITIONAL COVENANTS

 

8.1                               Life Sciences Covenants.

 

(a)                                 As used in this Agreement, the following
terms have the following meanings:

 

“DEA” means the Drug Enforcement Administration of the United States of America,
and any successor agency thereof.

 

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

 

“FDA” means the Food and Drug Administration of the United States of America, or
any successor entity thereto.

 

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

 

“Material Intellectual Property” means all of Borrower’s Intellectual Property
and license or sublicense agreements or other agreements with respect to rights
in Intellectual Property that are material to the condition (financial or
other), business or operations of Borrower, as determined by Agent or the
Required Lenders.

 

“Permitted License” means (a) any non-exclusive license of patent rights of
Borrower or its Subsidiaries granted to third parties in the Ordinary Course of
Business and that does not result in a legal transfer of title to the licensed
property, and (b) any exclusive license of patent rights of Borrower or its
Subsidiaries that does not result in a legal transfer of title to the licensed
property and is exclusive solely as to discrete geographical areas outside of
the United States, and in each of (a) and (b) is for fair value consideration.

 

“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on the Products Schedule (as updated from time to time in
accordance with Section 8.1(d)); provided, however, that if Borrower shall fail
to comply with the obligations under Section 8.1(d) to give notice to Agent and
each Lender and update the Products Schedule prior to manufacturing, selling,
developing, testing or marketing any new Product, any such improperly
undisclosed Product shall be deemed to be included in this definition.

 

--------------------------------------------------------------------------------


 

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

 

(b)                                 Notwithstanding the terms of Section 7.1 of
this Agreement to the contrary, Borrower shall be permitted to make Transfers in
the form of Permitted Licenses.

 

(c)                                  Borrower represents and warrants as follows
at all times unless expressly provided below:

 

(i)                                     Intellectual Property and License
Agreements.  A list of all of Intellectual Property of each Credit Party and all
license agreements, sublicenses, or other rights of any Credit Party to use
registered Intellectual Property (including all in-bound license agreements and
any other material agreements affecting any Credit Party’s rights to
Intellectual Property, but excluding over-the-counter software that is
commercially available to the public), as of the Closing Date and, as updated
pursuant to Section 8.1(d), is set forth on the Intellectual Property Schedule,
which indicates, for each item of property: (A) the name of the Credit Party
owning such Intellectual Property or licensee to such license agreement; (B) the
Credit Party’s identifier for such property (i.e., name of patent, license,
etc.), (C) whether such property is Intellectual Property (or application
therefor) owned by a Credit Party or is property to which a Credit Party has
rights pursuant to a license agreement, and (D) the expiration date of such
Intellectual Property or license agreement.  In the case of any Material
Intellectual Property that is a license agreement, the Intellectual Property
Schedule further indicates, for each: (1) the name and address of the licensor,
(2) the name and date of the agreement pursuant to which such item of Material
Intellectual Property is licensed, (3) whether or not such license agreement
grants an exclusive license to a Credit Party, (4) whether there are any
purported restrictions in such license agreement as to the ability of a Credit
Party to grant a security interest in and/or to transfer any of its rights as a
licensee under such license agreement, and (5) whether a default under or
termination of such license agreement could interfere with Agent’s right to sell
or assign such license or any other Collateral.  Except as noted on the
Intellectual Property Schedule, each Credit Party is the sole owner of its
Intellectual Property, except for licenses granted to its customers in the
Ordinary Course of Business as identified on the Intellectual Property Schedule
and Permitted Licenses.  Each Patent is valid and enforceable and no part of the
Material Intellectual Property has been judged invalid or unenforceable, in
whole or in part, and to the best of Borrower’s knowledge, no claim has been
made that any part of the Intellectual Property violates the rights of any third
party.

 

(ii)                                  Regulatory Status.

 

(A)                               All Products and all Required Permits are
listed on the Products Schedule and Required Permits Schedule (as updated from
time to time pursuant to Section 8.1(d)), and Borrower has delivered to Agent
and each Lender a copy of all Required Permits requested by Agent and such
Lender as of the date hereof or to the extent requested by Agent or such Lender
pursuant to Section 8.1(d).

 

(B)                               Without limiting the generality of Section 8.1
above, with respect to any Product being tested or manufactured, Borrower and
its Subsidiaries have received, and such Product is the subject of, all Required
Permits needed in connection with the testing or manufacture of such Product as
such testing or manufacturing is currently being conducted by or on behalf of
Borrower, and Borrower and its Subsidiaries have not received any notice from
any applicable Governmental Authority, specifically including the FDA, that such
Governmental Authority is conducting an investigation or review of (1)
Borrower’s or such Subsidiary’s manufacturing facilities and processes for such
Product which have disclosed any material deficiencies or violations of Laws
and/or the Required Permits related to the manufacture of such Product, or (2)
any such Required Permit or that any such Required Permit has been revoked or
withdrawn, nor has any such Governmental Authority issued any order or
recommendation stating that the development, testing and/or manufacturing of
such Product should cease.

 

(C)                               Without limiting the generality of Section 8.1
above, with respect to any Product marketed or sold by Borrower or its
Subsidiaries, Borrower and its Subsidiaries have received, and such Product is
the subject of, all Required Permits needed in connection with the marketing and
sales of such Product as currently being marketed or sold by Borrower or its
Subsidiaries, and Borrower and its Subsidiaries have not received any notice
from any applicable Governmental Authority, specifically including the FDA, that
such Governmental Authority is conducting an investigation or review of any such
Required Permit or approval or that any such Required Permit has been revoked or
withdrawn, nor has any

 

--------------------------------------------------------------------------------


 

such Governmental Authority issued any order or recommendation stating that such
marketing or sales of such Product cease or that such Product be withdrawn from
the marketplace.

 

(D)                               Without limiting the generality of Section 8.1
above, (i) there have been no adverse clinical test results which have or could
reasonably be expected to result in a Material Adverse Change, and (ii) there
have been no Product recalls or voluntary Product withdrawals from any market.

 

(E)                                Borrower and its Subsidiaries have not
experienced any significant failures in its manufacturing of any Product such
that the amount of such Product successfully manufactured by Borrower or its
Subsidiaries in accordance with all specifications thereof and the required
payments related thereto in any month shall decrease significantly with respect
to the quantities of such Product produced in the prior month.

 

(d)                                       Borrower covenants and agrees as
follows:

 

(i)                                           Borrower shall, and shall cause
each Credit Party to, maintain its primary operating accounts (excluding the
Permitted L/C Collateral Account and accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of a Credit Party’s employees and identified to Agent by Borrower as such) with
SVB and/or Affiliate of SVB.

 

(ii)                                        Borrower shall own, or be licensed
to use or otherwise have the right to use, all Material Intellectual Property. 
All Material Intellectual Property of Borrower is and shall be fully protected
and/or duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filings or issuances, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.  Borrower shall not become a party to, nor become bound by, any
material license or other agreement with respect to which Borrower is the
licensee that prohibits or otherwise restricts Borrower from granting a security
interest in Borrower’s interest in such license or agreement or other property
unless such restriction is rendered unenforceable pursuant to the Code. 
Borrower shall at all times conduct its business without infringement or claim
of infringement of any Intellectual Property rights of others.  Borrower shall
do the following, to the extent it determines, in the exercise of its reasonable
business judgment, that it is prudent to do so: (A) protect, defend and maintain
the validity and enforceability of its Material Intellectual Property; (B)
promptly advise Agent and each Lender in writing of material infringements of
its Material Intellectual Property; and (C) not allow, without Agent’s and
Required Lenders’ prior written consent, any Material Intellectual Property to
be abandoned, invalidated, forfeited or dedicated to the public or to become
unenforceable.  If Borrower (1) obtains any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (2) applies for any patent or the registration of any trademark or
servicemark, then Borrower shall, concurrently with the next Quarterly
Compliance Certificate required to be delivered under this Agreement after such
event, provide written notice thereof to Agent and each Lender and shall execute
such documents and take such other actions as Agent or the Required Lenders
shall request in its or their, as applicable, good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Agent, for the ratable benefit of Lenders, in the IP Proceeds (as defined in
Exhibit A) pertaining thereto.  Upon request, Borrower shall provide to Agent
and each Lender copies of all applications that it files for patents or for the
registration of trademarks, servicemarks, copyrights or mask works.

 

(iii)                                     In connection with the development,
testing, manufacture, marketing or sale of each and any Product by a Credit
Party, such Credit Party shall comply fully and completely in all respects with
all Required Permits at all times issued by any Governmental Authority the
noncompliance with which could reasonably be expected to have a Material Adverse
Change, specifically including the FDA, with respect to such development,
testing, manufacture, marketing or sales of such Product by such Credit Party as
such activities are at any such time being conducted by such Credit Party.

 

(iv)                                    If (A) Borrower (1) acquires and/or
develops any new Registered Intellectual Property, or (2) enters into or becomes
bound by any additional license or sublicense agreement or other agreement with
respect to rights in Intellectual Property (other than over-the-counter software
that is commercially available to the public) or (B) there occurs any other
material change in Borrower’s Material Intellectual Property from that listed on
the Intellectual Property Schedule, then Borrower shall, concurrently with the
next Quarterly Compliance Certificate required to be delivered under this
Agreement after such event, deliver to Agent and each Lender an updated
Intellectual Property Schedule reflecting same.  Borrower

 

--------------------------------------------------------------------------------


 

shall take such steps as Agent or the Required Lenders requests to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(x) all licenses or agreements to be deemed “Collateral” and for Agent to have a
security interest in it that might otherwise be restricted or prohibited by Law
or by the terms of any such license or agreement, whether now existing or
entered into in the future, and (y) Agent to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Agent’s rights and remedies under this Agreement and the other Financing
Documents.  Borrower shall deliver to Agent and each Lender prompt notice of any
event that could reasonably be expected to materially and adversely affect the
value of the Material Intellectual Property.

 

(v)                                       If, after the Closing Date, Borrower
determines to manufacture, sell, develop, test or market any new Product,
Borrower shall, concurrently with the next Quarterly Compliance Certificate
required to be delivered under this Agreement after such determination, provide
written notice to Agent and each Lender of such determination (which shall
include a brief description of such Product, plus a list of all Required Permits
relating to such new Product (and a copy of such Required Permits if requested
by Agent or such Lender) and/or Borrower’s manufacture, sale, development,
testing or marketing thereof issued or outstanding as of the date of such
notice), along with a copy of an updated Intellectual Property Schedule,
Products Schedule and Required Permits Schedule; provided, however, that if
Borrower shall at any time obtain any new or additional Required Permits from
the FDA, DEA, or parallel state or local authorities, or foreign counterparts of
the FDA, DEA, or parallel state or local authorities, with respect to any
Product which has previously been disclosed to Agent or any Lender, Borrower
shall promptly give written notice to Agent and each Lender of such new or
additional Required Permits (along with a copy thereof if requested by Agent or
such Lender).

 

(e)                                  In addition to the events listed in Article
10, any one of the following shall also constitute an Event of Default under
this Agreement if such event could reasonably be expected to result in a
Material Adverse Change:  (i) the institution of any proceeding by FDA or
similar Governmental Authority to order the withdrawal of any Product or Product
category from the market or to enjoin Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries from manufacturing, marketing,
selling or distributing any Product or Product category, (ii) the institution of
any action or proceeding by any DEA, FDA, or any other Governmental Authority to
revoke, suspend, reject, withdraw, limit, or restrict any Required Permit held
by Borrower, its Subsidiaries or any representative of Borrower or its
Subsidiaries, (iii) the commencement of any enforcement action against Borrower,
its Subsidiaries or any representative of Borrower or its Subsidiaries (with
respect to the business of Borrower or its Subsidiaries) by DEA, FDA, or any
other Governmental Authority, (iv) the recall of any Products from the market,
the voluntary withdrawal of any Products from the market, or actions to
discontinue the sale of any Products, or (v) the occurrence of adverse test
results in connection with a Product.

 

9                                         RESERVED

 

10                                  EVENTS OF DEFAULT

 

10.1                        Events of Default. The occurrence of any of the
following conditions and/or events, whether voluntary or involuntary, by
operation of law or otherwise, shall constitute an “Event of Default” and Credit
Parties shall thereupon be in default under this Agreement and each of the other
Financing Documents:

 

(a)                                 Borrower fails to (i) make any payment of
principal or interest on any Credit Extension on its due date, or (ii) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Maturity Date or the date of acceleration pursuant to
Section 10.2 hereof);

 

(b)                                 Any Credit Party defaults in the performance
of or compliance with any term contained in this Agreement or in any other
Financing Document (other than occurrences described in other provisions of this
Section 10.1 for which a different grace or cure period is specified or for
which no grace or cure period is specified and thereby constitute immediate
Events of Default) and such default is not remedied by the Credit Party or
waived by Agent within ten (10) days after the earlier of (i) the date of
receipt by any Borrower of notice from Agent or Required Lenders of such
default, or (ii) the date an officer of such Credit Party becomes aware, or
through the exercise of reasonable diligence should have become aware, of such
default; provided, however, that if the default cannot by its

 

--------------------------------------------------------------------------------


 

nature be cured within the ten (10) day period or cannot after diligent attempts
by such Credit Party be cured within such ten (10) day period, and such default
is likely to be cured within a reasonable time, then such Credit Party shall
have an additional period (which shall not in any case exceed twenty (20) days)
to attempt to cure such default, and within such additional time period the
failure to cure the default shall not be deemed an Event of Default;

 

(c)                                  Any Credit Party defaults in the
performance of or compliance with any term contained in Sections 6.2, 6.4, 6.5,
6.6, 6.8 or 6.10 or Article 7 or Article 8;

 

(d)                                 Any representation, warranty, certification
or statement made by any Credit Party or any other Person acting for or on
behalf of a Credit Party (i) in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document or (ii) to induce Agent and/or Lenders to enter into this Agreement or
any Financing Document is incorrect in any respect (or in any material respect
if such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

 

(e)                                  (i) any Credit Party defaults under or
breaches any Material Agreement (after any applicable grace period contained
therein), or a Material Agreement shall be terminated by a third party or
parties party thereto prior to the expiration thereof, or there is a loss of a
material right of a Credit Party under any Material Agreement to which it is a
party, in each case which could reasonably be expected to result in a Material
Adverse Change, (ii) (A) any Credit Party fails to make (after any applicable
grace period) any payment when due (whether due because of scheduled maturity,
required prepayment provisions, acceleration, demand or otherwise) on any
Indebtedness (other than the Obligations) of such Credit Party or such
Subsidiary having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than Fifty Thousand Dollars
($50,000) (“Material Indebtedness”), (B) any other event shall occur or
condition shall exist under any contractual obligation relating to any such
Material Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of (without regard to any
subordination terms with respect thereto), the maturity of such Material
Indebtedness or (C) any such Material Indebtedness shall become or be declared
to be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof, (iii) any Credit Party defaults (beyond any
applicable grace period) under any obligation for payments due or otherwise
under any lease agreement for such Credit Party’s principal place of business or
any place of business that meets the criteria for the requirement of an Access
Agreement under Section 7.2 or for which an Access Agreement exists or was
required to be delivered, or (iv) any Borrower makes any payment on account of
any Indebtedness that has been subordinated to any of the Obligations, other
than payments specifically permitted by the terms of such subordination;

 

(f)                                   (i) any Credit Party shall generally not
pay its debts as such debts become due, shall admit in writing its inability to
pay its debts generally, shall make a general assignment for the benefit of
creditors, or shall cease doing business as a going concern, (ii) any proceeding
shall be instituted by or against any Credit Party seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or seeking the entry of an order for
relief or the appointment of a custodian, receiver, trustee, conservator,
liquidating agent, liquidator, other similar official or other official with
similar powers, in each case for it or for any substantial part of its property
and, in the case of any such proceedings instituted against (but not by or with
the consent of) such Credit Party, either such proceedings shall remain
undismissed or unstayed for a period of forty-five (45) days or more or any
action sought in such proceedings shall occur or (iii) any Credit Party shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above;

 

(g)                                  (i) The service of process seeking to
attach, execute or levy upon, seize or confiscate any Collateral Account, any
Intellectual Property, or any funds of any Credit Party on deposit with Agent,
any Lender or any Affiliate of Agent or any Lender, (ii) a notice of lien, levy,
or assessment is filed against any assets of a Credit Party by any government
agency, and the same under Section 10.1(g)(i) and Section 10.1(g)(ii) hereof are
not

 

--------------------------------------------------------------------------------


 

discharged or stayed (whether through the posting of a bond or otherwise) prior
to the earlier to occur of ten (10) days after the occurrence thereof or such
action becoming effective, or (iii) any material portion of Credit Party’s
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver;

 

(h)                                 (i) any court order enjoins, restrains, or
prevents Borrower from conducting any material part of its business, (ii) the
institution by any Governmental Authority of criminal proceedings against any
Credit Party, or (iii) one or more judgments or orders for the payment of money
(not paid or fully covered by insurance and as to which the relevant insurance
company has acknowledged coverage in writing) aggregating in excess of $50,000
shall be rendered against any or all Credit Parties and either (A) enforcement
proceedings shall have been commenced by any creditor upon any such judgments or
orders, or (B) there shall be any period of ten (10) consecutive days during
which a stay of enforcement of any such judgments or orders, by reason of a
pending appeal, bond or otherwise, shall not be in effect;

 

(i)                                     any Lien created by any of the Financing
Documents shall at any time fail to constitute a valid and perfected Lien on all
of the Collateral purported to be encumbered thereby, subject to no prior or
equal Lien except Permitted Liens, or any Credit Party shall so assert; any
provision of any Financing Document shall fail to be valid and binding on, or
enforceable against, a Credit Party, or any Credit Party shall so assert;

 

(j)                                    A Change in Control occurs or any Credit
Party or direct or indirect equity owner in a Credit Party shall enter into
agreement which would result in a Change in Control;

 

(k)                                 Any Required Permit shall have been (i)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the Ordinary Course of Business for a full term, or (ii) subject to any decision
by a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Required Permit or that could reasonably
be expected to result in the Governmental Authority taking any of the actions
described in clause (i) above, and such decision or such revocation, rescission,
suspension, modification or non-renewal (A) has, or could reasonably be expected
to have, a Material Adverse Change, or (B) adversely affects the legal
qualifications of any Credit Party to hold such Required Permit in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of any Credit Party to hold any Required Permit in any
other jurisdiction;

 

(l)                                     If any Borrower is or becomes an entity
whose equity is registered with the SEC, and/or is publicly traded on and/or
registered with a public securities exchange, such Borrower’s equity fails to
remain registered with the SEC in good standing, and/or such equity fails to
remain publicly traded on and registered with a public securities exchange; or

 

(m)                             The occurrence of any fact, event or
circumstance that would reasonably be expected to result in a Material Adverse
Change.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

10.2                        Rights and Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, Agent may, and at the written direction of
the Required Lenders shall, without notice or demand, do any or all of the
following: (i) deliver notice of the Event of Default to Borrower, (ii) by
notice to any Borrower declare all Obligations immediately due and payable (but
if an Event of Default described in Section 10.1(f) occurs all Obligations shall
be immediately due and payable without any action by Agent or the Lenders), or
(iii) by notice to any Borrower suspend or terminate the obligations, if  any,
of the Lenders to advance money or extend credit for Borrower’s benefit under
this Agreement or under any other agreement between any Credit Party and Agent
and/or the Lenders (but if an Event of Default described in Section 10.1(f)
occurs all obligations, if any, of the Lenders to  advance money or extend
credit for Borrower’s benefit under this Agreement or under any other agreement
between Borrower and Agent and/or the Lenders shall be immediately terminated
without any action by Agent or the Lenders).

 

--------------------------------------------------------------------------------


 

(b)                                 Without limiting the rights of Agent and
Lenders set forth in Section 10.2(a) above, upon the occurrence and during the
continuance of an Event of Default, Agent shall have the right, at the written
direction of the Required Lenders, without notice or demand, to do any or all of
the following:

 

(i) with or without legal process, enter any premises where the Collateral may
be and take possession of and remove the Collateral from the premises or store
it on the premises, and foreclose upon and/or sell, lease or liquidate, the
Collateral, in whole or in part;

 

(ii) apply to the Obligations (A) any balances and deposits of any Credit Party
that Agent or any Lender or any Affiliate of Agent or a Lender holds or
controls, or (B) any amount held or controlled by Agent or any Lender or any
Affiliate of Agent or a Lender owing to or for the credit or the account of any
Credit Party;

 

(iii) settle, compromise or adjust and grant releases with respect to disputes
and claims directly with Account Debtors for amounts on terms and in any order
that Agent considers advisable, notify any Person owing any Credit Party money
of Agent’s security interest in such funds, and verify the amount of such
Account;

 

(iv) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates.  Agent may also render any or all of the Collateral unusable at a
Credit Party’s premises and may dispose of such Collateral on such premises
without liability for rent or costs. Borrower grants Agent a license to enter
and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;

 

(v) pay, purchase, contest, or compromise any Lien which appears to be prior or
superior to its security interest and pay all expenses incurred;

 

(vi)  ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral.  Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral (and including
in such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof) and, in connection with Agent’s exercise of its
rights under this Article 10, Borrower’s rights under all licenses and all
franchise agreements shall be deemed to inure to Agent for the benefit of the
Lenders;

 

(vii)  place a “hold” on any account maintained with Agent or the Lenders or any
Affiliate of Agent or a Lender and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any Control
Agreement or similar agreements providing control of any Collateral;

 

(viii) demand and receive possession of the Books of Borrower and the other
Credit Parties; and

 

(ix) exercise all other rights and remedies available to Agent under the
Financing Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).

 

10.3                        Notices.  Any notice that Agent is required to give
to a Credit Party under the UCC of the time and place of any public sale or the
time after which any private sale or other intended disposition of the
Collateral is to be made shall be deemed to constitute reasonable notice if such
notice is given in accordance with this Agreement at least five (5) days prior
to such action.

 

10.4                        Protective Payments.  If any Credit Party fails to
pay or perform any covenant or obligation under this Agreement or any other
Financing Document, Agent may pay or perform such covenant or obligation, and
all Protective Advances paid by Agent shall be immediately due and payable,
bearing interest at the then highest applicable rate for the Credit

 

--------------------------------------------------------------------------------


 

Facilities hereunder, and secured by the Collateral.  No such payments or
performance by Agent shall be construed as an agreement to make similar payments
or performance in the future or constitute Agent’s waiver of any Event of
Default.

 

10.5                        Liability for Collateral No Waiver; Remedies
Cumulative.  So long as Agent and the Lenders comply with reasonable banking
practices regarding the safekeeping of the Collateral in the possession or under
the control of Agent and the Lenders, Agent and the Lenders shall not be liable
or responsible for: (a) the safekeeping of the Collateral; (b) any loss or
damage to the Collateral; (c) any diminution in the value of the Collateral; or
(d) any act or default of any carrier, warehouseman, bailee, or other Person. 
Borrower bears all risk of loss, damage or destruction of the Collateral. 
Agent’s or any Lender’s failure, at any time or times, to require strict
performance by Borrower of any provision of this Agreement or any other
Financing Document shall not waive, affect, or diminish any right of Agent or
any Lender thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by Agent and
the Required Lenders and then is only effective for the specific instance and
purpose for which it is given.  Agent’s and the Lenders’ rights and remedies
under this Agreement and the other Financing Documents are cumulative.  Agent
and the Lenders’ have all rights and remedies provided under the Code, by Law,
or in equity.  Agent’s or any Lender’s exercise of one right or remedy is not an
election, and Agent’s or any Lender’s waiver of any Event of Default is not a
continuing waiver.  Agent’s or any Lender’s delay in exercising any remedy is
not a waiver, election, or acquiescence.

 

10.6                        Application of Payments and Proceeds. 
Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (i) Borrower, for
itself and the other Credit Parties, irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Agent from or on behalf of Borrower of all or any part of the Obligations, and,
as between Borrower and the Credit Parties on the one hand and Agent and Lenders
on the other, Agent shall have the continuing and exclusive right to apply and
to reapply any and all payments received against the Obligations in such manner
as Agent may deem advisable notwithstanding any previous application by Agent,
and (ii) unless the Agent and the Lenders shall agree otherwise, the proceeds of
any sale of, or other realization upon all or any part of the Collateral shall
be applied: first, to the Protective Advances; second, to accrued and unpaid
interest on the Obligations (including any interest which, but for the
provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of the Credit Parties owing to
Agent or any Lender under the Financing Documents.  Borrower shall remain fully
liable for any deficiency.  Any balance remaining shall be delivered to Borrower
or to whoever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.  Unless the Agent and the Lenders shall agree
otherwise, in carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category.

 

10.7                        Waivers.

 

(a)                                 Except as otherwise provided for in this
Agreement and to the fullest extent permitted by applicable law, each Borrower
waives:  (i) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
Financing Documents and hereby ratifies and confirms whatever Agent or Lenders
may do in this regard; (ii) all rights to notice and a hearing prior to Agent’s
or any Lender’s entry upon the premises of a Borrower, the taking possession or
control of, or to Agent’s or any Lender’s replevy, attachment or levy upon, any
Collateral or any bond or security which might be required by any court prior to
allowing Agent or any Lender to exercise any of its remedies; and (iii) the
benefit of all valuation, appraisal and exemption Laws.  Each Borrower
acknowledges that it has been advised by counsel of its choices and decisions
with respect to this Agreement, the other Financing Documents and the
transactions evidenced hereby and thereby.

 

(b)                                 Each Borrower for itself and all its
successors and assigns, (i) agrees that its liability shall not be in any manner
affected by any indulgence, extension of time, renewal, waiver, or modification
granted or consented to by Lender; (ii) consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Agent or any Lender with respect to the payment or other provisions of the
Financing Documents, and to any substitution, exchange or release of the
Collateral, or any part thereof, with or

 

--------------------------------------------------------------------------------


 

without substitution, and agrees to the addition or release of any Borrower,
endorsers, guarantors, or sureties, or whether primarily or secondarily liable,
without notice to any other Borrower and without affecting its liability
hereunder; (iii) agrees that its liability shall be unconditional and without
regard to the liability of any other Borrower, Agent or any Lender for any tax
on the indebtedness; and (iv) to the fullest extent permitted by law, expressly
waives the benefit of any statute or rule of law or equity now provided, or
which may hereafter be provided, which would produce a result contrary to or in
conflict with the foregoing.

 

(c)                                  To the extent that Agent or any Lender may
have acquiesced in any noncompliance with any requirements or conditions
precedent to the closing of the Credit Facilities or to any subsequent
disbursement of Credit Extensions, such acquiescence shall not be deemed to
constitute a waiver by Agent or any Lender of such requirements with respect to
any future Credit Extensions and Agent may at any time after such acquiescence
require Borrower to comply with all such requirements.  Any forbearance by Agent
or a Lender in exercising any right or remedy under any of the Financing
Documents, or otherwise afforded by applicable law, including any failure to
accelerate the maturity date of the Credit Facilities, shall not be a waiver of
or preclude the exercise of any right or remedy nor shall it serve as a novation
of the Financing Documents or as a reinstatement of the Obligations or a waiver
of such right of acceleration or the right to insist upon strict compliance of
the terms of the Financing Documents.  Agent’s or any Lender’s acceptance of
payment of any sum secured by any of the Financing Documents after the due date
of such payment shall not be a waiver of Agent’s and such Lender’s right to
either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Obligations, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

 

(d)                                 Without limiting the generality of anything
contained in this Agreement or the other Financing Documents, each Borrower
agrees that if an Event of Default is continuing (i) Agent and Lenders shall not
be subject to any “one action” or “election of remedies” law or rule, and (ii)
all Liens and other rights, remedies or privileges provided to Agent or Lenders
shall remain in full force and effect until Agent or Lenders have exhausted all
remedies against the Collateral and any other properties owned by Borrower and
the Financing Documents and other security instruments or agreements securing
the Obligations have been foreclosed, sold and/or otherwise realized upon in
satisfaction of Borrower’s obligations under the Financing Documents.

 

(e)                                  Neither Agent nor any Lender shall be under
any obligation to marshal any assets in payment of any or all of the
Obligations.  Nothing contained herein or in any other Financing Document shall
be construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrower’s obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrower’s obligations under the Financing
Documents.  To the fullest extent permitted by law, each Borrower, for itself
and its successors and assigns, waives in the event of foreclosure of any or all
of the Collateral any equitable right otherwise available to any Credit Party
which would require the separate sale of any of the Collateral or require Agent
or Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

 

10.8                        Injunctive Relief.  The parties acknowledge and
agree that, in the event of a breach or threatened breach of any Credit Party’s
obligations under any Financing Documents, Agent and Lenders may have no
adequate remedy in money damages and, accordingly, shall be entitled to an
injunction (including, without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order compelling an audit)
against such breach or threatened breach, including, without limitation,
maintaining any cash management and collection procedure described herein. 
However, no specification in this Agreement of a specific legal or equitable
remedy shall be construed as a waiver or prohibition against any other legal or
equitable remedies in the event of a breach or threatened breach of any
provision of this Agreement.  Each Credit Party waives, to the fullest extent
permitted by law, the requirement of the posting of any bond in connection with
such injunctive relief.  By

 

--------------------------------------------------------------------------------


 

joining in the Financing Documents as a Credit Party, each Credit Party
specifically joins in this Section 10.8 as if this Section 10.8 were a part of
each Financing Document executed by such Credit Party.

 

11                                  NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other
Financing Document must be in writing and shall be deemed to have been validly
served, given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Any of Agent, Lender or Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Article 11.

 

If to Borrower:

 

Amicus Therapeutics, Inc.

1 Cedarbrook Dr.

Cranbury, NJ  08512

Attention:  William D. Baird III

Fax:  (609) 662-2807

E-Mail: cbaird@amicusrx.com

 

If to Agent:

 

MidCap Funding III, LLC

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland  20814

Attention:  Portfolio Management- Life Sciences

Fax:  (301) 941-1450

E-Mail: lviera@midcapfinancial.com

 

with a copy to:

 

MC Serviceco, LLC

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland  20814

Attention:  General Counsel

Fax:  (301) 941-1450

E-Mail: legalnotices@midcapfinancial.com

 

If to a Lender other than Agent, as specified on the signature pages hereof.

 

12                                  CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

12.1                        THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND
EACH OTHER FINANCING DOCUMENT, AND THE RIGHTS, REMEDIES AND OBLIGATIONS OF THE
PARTIES HERETO AND THERETO, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS AGREEMENT OR SUCH FINANCING DOCUMENT, THE RELATIONSHIP OF THE
PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF
THE PARTIES AND ALL OTHER MATTERS RELATING HERETO, THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR

 

--------------------------------------------------------------------------------


 

OTHERWISE), SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO ITS CONFLICT OF
LAW PROVISIONS. NOTWITHSTANDING THE FOREGOING, AGENT AND LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH AGENT AND LENDERS (IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 12.1) DEEM NECESSARY OR APPROPRIATE TO REALIZE ON THE
COLLATERAL OR TO OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER
OR ITS PROPERTY. BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER
HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINTS, AND
OTHER PROCESS ISSUED IN SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS, AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN ARTICLE 11 OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER TO
OCCUR OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAIL, PROPER POSTAGE PREPAID.

 

12.2                        TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER, AGENT AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE FINANCING
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

 

12.3                        Borrower, Agent and each Lender agree that each
Credit Extension (including those made on the Closing Date) shall be deemed to
be made in, and the transactions contemplated hereunder and in any other
Financing Document shall be deemed to have been performed in, the State of
Maryland.

 

13                                  GENERAL PROVISIONS

 

13.1                        Successors and Assigns.

 

(a)                                 This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Agent’s and each
Lender’s prior written consent (which may be granted or withheld in Agent’s
discretion).   Any Lender may at any time assign to one or more Eligible
Assignees all or any portion of such Lender’s Applicable Commitment and/or
Credit Extensions, together with all related obligations of such Lender
hereunder.  Borrower and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned until
Agent shall have received and accepted an effective Assignment Agreement,
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee as
Agent reasonably shall require.  Notwithstanding anything set forth in this
Agreement to the contrary, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. If
requested by Agent, Borrower agrees to (i) execute any documents reasonably
required to effectuate and acknowledge each assignment of an Applicable
Commitment or Credit Extension to an assignee hereunder, (ii) make Borrower’s
management available to meet with Agent and prospective participants and
assignees of Applicable Commitments or Credit Extensions and (iii) assist

 

--------------------------------------------------------------------------------


 

Agent or the Lenders in the preparation of information relating to the financial
affairs of Borrower as any prospective participant or assignee of an Applicable
Commitment or Credit Extension reasonably may request.

 

(b)                                 From and after the date on which the
conditions described above have been met, (i) such Eligible Assignee shall be
deemed automatically to have become a party hereto and, to the extent of the
interests assigned to such Eligible Assignee pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder, and (ii)
the assigning Lender, to the extent that rights and obligations hereunder have
been assigned by it pursuant to such Assignment Agreement, shall be released
from its rights and obligations hereunder (other than those that survive
termination).  Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) secured notes in the
aggregate principal amount of the Eligible Assignee’s Credit Extensions or
Applicable Commitments (and, as applicable, secured promissory notes in the
principal amount of that portion of the principal amount of the Credit
Extensions or Applicable Commitments retained by the assigning Lender).

 

(c)                                  Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at its offices located in Bethesda, Maryland a
copy of each Assignment Agreement delivered to it and a Register for the
recordation of the names and addresses of each Lender, and the commitments of,
and principal amount of the Credit Extensions owing to, such Lender pursuant to
the terms hereof (the “Register”).  The entries in such Register shall be
conclusive, and Borrower, Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  Such
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Agent.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, the Credit Extensions (including any Secured
Promissory Notes evidencing such Credit Extensions) are registered obligations,
the right, title and interest of the Lenders and their assignees in and to such
Credit Extensions shall be transferable only upon notation of such transfer in
the Register and no assignment thereof shall be effective until recorded
therein.  This Agreement shall be construed so that the Credit Extensions are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the IRC and Section 5f.103-1(c) of the United States
Treasury Regulations.

 

13.2                        Indemnification.

 

(a)                                 Borrower hereby agrees to promptly pay (i)
all costs and expenses of Agent (including, without limitation, the fees, costs
and expenses of counsel to, and independent appraisers and consultants retained
by Agent) in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated by the Financing Documents, in connection with the
performance by Agent of its rights and remedies under the Financing Documents
and in connection with the continued administration of the Financing Documents
including (A) any amendments, modifications, consents and waivers to and/or
under any and all Financing Documents, and (B) any periodic public record
searches conducted by or at the request of Agent (including, without limitation,
title investigations, UCC searches, fixture filing searches, judgment, pending
litigation and tax lien searches and searches of applicable corporate, limited
liability, partnership and related records concerning the continued existence,
organization and good standing of certain Persons); (ii) without limitation of
the preceding clause (i), all costs and expenses of Agent in connection with the
creation, perfection and maintenance of Liens pursuant to the Financing
Documents; (iii) without limitation of the preceding clause (i), all costs and
expenses of Agent in connection with (A) protecting, storing, insuring,
handling, maintaining or selling any Collateral, (B) any litigation, dispute,
suit or proceeding relating to any Financing Document, and (C) any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all of the Financing Documents; (iv) without limitation of the preceding
clause (i), all costs and expenses of Agent in connection with Agent’s
reservation of funds in anticipation of the funding of the Credit Extensions to
be made hereunder; and (v) all costs and expenses incurred by Agent or Lenders
in connection with any litigation, dispute, suit or proceeding relating to any
Financing Document and in connection with any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all Financing
Documents, whether or not Agent or Lenders are a party thereto.  If Agent or any
Lender

 

--------------------------------------------------------------------------------


 

uses in-house counsel for any of these purposes, Borrower further agrees that
the Obligations include reasonable charges for such work commensurate with the
fees that would otherwise be charged by outside legal counsel selected by Agent
or such Lender for the work performed.

 

(b)                                 Borrower hereby agrees to indemnify, pay and
hold harmless Agent and Lenders and the officers, directors, employees,
trustees, agents, investment advisors, collateral managers, servicers, and
counsel of Agent and Lenders (collectively called the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby and the use or intended use of the proceeds of
the Credit Facilities, except that Borrower shall have no obligation hereunder
to an Indemnitee with respect to any liability resulting from the gross
negligence or willful misconduct of such Indemnitee, as determined by a final
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.  This Section 13.2(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

 

(c)                                  Notwithstanding any contrary provision in
this Agreement, the obligations of Borrower under this Section 13.2 shall
survive the payment in full of the Obligations and the termination of this
Agreement. NO INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR
TO ANY OTHER PARTY TO ANY FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD
PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

 

13.3                        Time of Essence.  Time is of the essence for the
payment and performance of the Obligations in this Agreement.

 

13.4                        Severability of Provisions.  Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

 

13.5                        Correction of Financing Documents.  Agent and the
Lenders may correct patent errors and fill in any blanks in this Agreement and
the other Financing Documents consistent with the agreement of the parties.

 

13.6                        Integration.  This Agreement and the Financing
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Financing Documents merge into this
Agreement and the Financing Documents.

 

13.7                        Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, is an original, and all taken together,
constitute one

 

--------------------------------------------------------------------------------


 

Agreement. Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

13.8                        Survival.  All covenants, representations and
warranties made in this Agreement continue in full force until this Agreement
has terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied.  The obligation
of Borrower in Section 13.2 to indemnify each Lender and Agent shall survive
until the statute of limitations with respect to such claim or cause of action
shall have run.  All powers of attorney and appointments of Agent or any Lender
as Borrower’s attorney in fact hereunder, and all of Agent’s and Lenders’ rights
and powers in respect thereof, are coupled with an interest, are irrevocable
until all Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been fully repaid and performed and Agent’s and the Lenders’
obligation to provide Credit Extensions terminates.

 

13.9                        Confidentiality.  In handling any confidential
information of Borrower, each of the Lenders and Agent shall use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Financing Document
and designated in writing by any Credit Party as confidential, but disclosure of
information may be made: (a) to the Lenders’ and Agent’s Subsidiaries or
Affiliates; (b) to prospective transferees or purchasers of any interest in the
Credit Extensions so long as such prospective transferees or purchasers are
bound to such Lender or Agent by obligations of confidentiality; (c) as required
by Law, regulation, subpoena, order or other legal, administrative, governmental
or regulatory request; (d) to regulators or as otherwise required in connection
with an examination or audit, or to any nationally recognized rating agency; (e)
as Agent or any Lender considers appropriate in exercising remedies under the
Financing Documents; (f) to financing sources that are advised of the
confidential nature of such information and are instructed to keep such
information confidential; (g) to third party service providers of the Lenders
and/or Agent so long as such service providers are bound to such Lender or Agent
by obligations of confidentiality; (h) to the extent necessary or customary for
inclusion in league table measurements; and (i) in connection with any
litigation or other proceeding to which such Lender or Agent or any of their
Affiliates is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Credit Parties or their Affiliates referring to a
Lender or Agent or any of their Affiliates.  Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Agent’s possession when disclosed to the Lenders and/or Agent, or becomes
part of the public domain after disclosure to the Lenders and/or Agent; or (ii)
is disclosed to the Lenders and/or Agent by a third party, if the Lenders and/or
Agent does not know that the third party is prohibited from disclosing the
information.  Agent and/or Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Agent and/or Lenders, as
applicable, do not disclose Borrower’s identity or the identity of any Person
associated with Borrower unless otherwise permitted by this Agreement.  The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement. The agreements provided under this Section 13.9 supersede all
prior agreements, understanding, representations, warranties, and negotiations
between the parties about the subject matter of this Section 13.9.

 

13.10                 Right of Set-off.   Borrower hereby grants to Agent and to
each Lender, a lien, security interest and right of set-off as security for all
Obligations to Agent and each Lender hereunder, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Agent or the Lenders or any entity under the control of Agent or the Lenders
(including an Agent or Lender Affiliate) or in transit to any of them.  At any
time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Agent or the Lenders may set-off the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations.  ANY AND ALL RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.

 

13.11                 Publicity.  Borrower will not directly or indirectly
publish, disclose or otherwise use in any public disclosure, advertising
material, promotional material, press release or interview, any reference to the
name, logo or any trademark of Agent or any Lender or any of their Affiliates or
any reference to this Agreement or the financing evidenced hereby, in any case
except as required by applicable Law, subpoena or judicial or similar order, in
which case Borrower shall

 

--------------------------------------------------------------------------------


 

endeavor to give Agent prior written notice of such publication or other
disclosure.  Each Lender and Borrower hereby authorizes each Lender to publish
the name of such Lender and Borrower, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication.  In addition, each Lender and Borrower agrees that each Lender may
provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Closing Date. 
With respect to any of the foregoing, such authorization shall be subject to
such Lender providing Borrower and the other Lenders with an opportunity to
review and confer with such Lender regarding, and approve, the contents of any
such tombstone, advertisement or information, as applicable, prior to its
initial submission for publication, but subsequent publications of the same
tombstone, advertisement or information shall not require Borrower’s approval.

 

13.12                 No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

13.13                 Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement or the other
Financing Documents may be granted or withheld by Agent and Lenders in their
sole and absolute discretion and credit judgment.

 

13.14                 Amendments; Required Lenders; Inter-Lender Matters.

 

(a)                                 No amendment, modification, termination or
waiver of any provision of this Agreement or any other Financing Document, no
approval or consent thereunder, or any consent to any departure by Borrower
therefrom (in each case, other than amendments, waivers, approvals or consents
deemed ministerial by Agent), shall in any event be effective unless the same
shall be in writing and signed by Borrower, Agent and Required Lenders.  Except
as set forth in clause (b) below or otherwise explicitly set forth in this
Agreement, all such amendments, modifications, terminations or waivers requiring
the consent of the “Lenders” shall require the written consent of Required
Lenders.

 

(b)                                 No amendment, modification, termination or
waiver of any provision of this Agreement or any other Financing Document shall,
unless in writing and signed by Agent and by each Lender directly affected
thereby: (i) increase or decrease the Applicable Commitment of any Lender (which
shall be deemed to affect all Lenders), (ii) reduce the principal of or rate of
interest on any Obligation or the amount of any fees payable hereunder,
(iii) postpone the date fixed for or waive any payment of principal of or
interest on any Credit Extension, or any fees or reimbursement obligation
hereunder, (iv) release all or substantially all of the Collateral, or consent
to a transfer of any of the Intellectual Property, in each case, except as
otherwise expressly permitted in the Financing Documents (which shall be deemed
to affect all Lenders), (v) subordinate the lien granted in favor of Agent
securing the Obligations (which shall be deemed to affect all Lenders, except as
otherwise provided below), (vi) release a Credit Party from, or consent to a
Credit Party’s assignment or delegation of, such Credit Party’s obligations
hereunder and under the other Financing Documents or any Guarantor from its
guaranty of the Obligations (which shall be deemed to affect all Lenders) or
(vii) amend, modify, terminate or waive this Section 13.14(b) or the definition
of “Required Lenders” or “Pro Rata Share” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender.  For purposes of the
foregoing, no Lender shall be deemed affected by (i) waiver of any fee solely
payable to Agent under the Financing Documents which is not for the benefit of
the Lenders and for which none of the Lenders shall become responsible due to
its waiver and (ii) subordination of a lien granted in favor of Agent provided
such subordination is limited to equipment being financed by a third party
providing Permitted Indebtedness. Notwithstanding any provision in this
Section 13.14 to the contrary, no amendment, modification, termination or waiver
affecting or modifying the rights or obligations of Agent hereunder shall be
effective unless signed by Agent and Required Lenders

 

(c)                                  Agent shall not grant its written consent
to any deviation or departure by Borrower or any Credit Party from the
provisions of Article 7 without the prior written consent of the Required
Lenders.  Required Lenders shall have the right to direct Agent to take any
action described in Section 10.2(b).  Notwithstanding anything to the contrary
contained

 

--------------------------------------------------------------------------------


 

in this Agreement or in any other Financing Document, upon the occurrence of any
Event of Default, Agent shall have the right to exercise any and all remedies
referenced in Section 10.2 without the written consent of Required Lenders
following the occurrence of an “Exigent Circumstance” (as defined below).  Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided otherwise.  As
used in this Section 13.14(c), “Exigent Circumstance” means any event or
circumstance that, in the reasonable judgment of Agent, imminently threatens the
ability of Agent to realize upon all or any material portion of the Collateral,
such as, without limitation, fraudulent removal, concealment, or abscondment
thereof, destruction or material waste thereof, or failure of Borrower after
reasonable demand to maintain or reinstate adequate casualty insurance coverage,
or which, in the judgment of Agent, could result in a material diminution in
value of the Collateral.

 

13.15                 Borrower Liability.  If there is more than one entity
comprising Borrower, then (a) any Borrower may, acting singly, request Credit
Extensions hereunder, (b) each Borrower hereby appoints the other as agent for
the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder, (c) each Borrower shall be jointly and severally
obligated to pay and perform all obligations under the Financing Documents,
including, but not limited to, the obligation to repay all Credit Extensions
made hereunder and all other Obligations, regardless of which Borrower actually
receives said Credit Extensions, as if each Borrower directly received all
Credit Extensions, and (d) each Borrower waives (1) any suretyship defenses
available to it under the Code or any other applicable law, and (2) any right to
require the Lenders or Agent to: (A) proceed against any Borrower or any other
person; (B) proceed against or exhaust any security; or (C) pursue any other
remedy.  The Lenders or Agent may exercise or not exercise any right or remedy
they have against any Credit Party or any security (including the right to
foreclose by judicial or non-judicial sale) without affecting any other Credit
Party’s liability or any Lien against any other Credit Party’s assets. 
Notwithstanding any other provision of this Agreement or other related document,
until payment in full of the Obligations and termination of the Applicable
Commitments, each Borrower irrevocably waives all rights that it may have at law
or in equity (including, without limitation, any law subrogating Borrower to the
rights of the Lenders and Agent under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Credit Party,
or any other Person now or hereafter primarily or secondarily liable for any of
the Obligations, for any payment made by any Credit Party with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by a Credit Party with respect to
the Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section 13.15 shall be null and void.  If any payment is made to a
Credit Party in contravention of this Section 13.15, such Credit Party shall
hold such payment in trust for the Lenders and Agent and such payment shall be
promptly delivered to Agent for application to the Obligations, whether matured
or unmatured.

 

13.16                 Reinstatement.  This Agreement shall remain in full force
and effect and continue to be effective should any petition or other proceeding
be filed by or against any Credit Party for liquidation or reorganization,
should any Credit Party become insolvent or make an assignment for the benefit
of any creditor or creditors or should an interim receiver, receiver, receiver
and manager or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a fraudulent preference reviewable transaction or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

13.17.              USA PATRIOT Act Notification.  Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record certain information and documentation that identifies
Borrower, which information includes the name and address of Borrower and such
other information that will allow Agent or such Lender, as applicable, to
identify Borrower in accordance with the USA PATRIOT Act.

 

--------------------------------------------------------------------------------


 

14                                  AGENT

 

14.1                        Appointment and Authorization of Agent. Each Lender
hereby irrevocably appoints, designates and authorizes Agent to take such action
on its behalf under the provisions of this Agreement and each other Financing
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Financing Document,
together with such powers as are reasonably incidental thereto. The provisions
of this Article 14 are solely for the benefit of Agent and Lenders and none of
Credit Parties nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof.  The duties of Agent shall be
mechanical and administrative in nature.  Notwithstanding any provision to the
contrary contained elsewhere herein or in any other Financing Document, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Financing Document or otherwise exist against Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Financing Documents with reference to Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.  Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized, to (a) act as collateral agent for Agent and each Lender for
purposes of the perfection of all liens created by the Financing Documents and
all other purposes stated therein, (b) manage, supervise and otherwise deal with
the Collateral, (c) take such other action as is necessary or desirable to
maintain the perfection and priority of the liens created or purported to be
created by the Financing Documents, (d) except as may be otherwise specified in
any Financing Document, exercise all remedies given to Agent and the other
Lenders with respect to the Collateral, whether under the Financing Documents,
applicable law or otherwise and (e) execute any amendment, consent or waiver
under the Financing Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Agent and the Lenders for purposes of the perfection of all liens
with respect to the Collateral, including any deposit account maintained by a
Credit Party with, and cash and cash equivalents held by, such Lender, and may
further authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such liens or otherwise to transfer the
Collateral subject thereto to Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

 

14.2                        Successor Agent.

 

(a)                                 Agent may at any time assign its rights,
powers, privileges and duties hereunder to (i) another Lender, or (ii) any
Person to whom Agent, in its capacity as a Lender, has assigned (or will assign,
in conjunction with such assignment of agency rights hereunder) fifty percent
(50%) or more of the Credit Extensions or Applicable Commitments then held by
Agent (in its capacity as a Lender), in each case without the consent of the
Lenders or Borrower.  Following any such assignment, Agent shall give notice to
the Lenders and Borrower.  An assignment by Agent pursuant to this
Section 14.2(a) shall not be deemed a resignation by Agent for purposes of
Section 14.2(b) below.

 

(b)                                 Without limiting the rights of Agent to
designate an assignee pursuant to Section 14.2(a) above, Agent may at any time
give notice of its resignation to the Lenders and Borrower.  Upon receipt of any
such notice of resignation, Required Lenders shall have the right to appoint a
successor Agent.  If no such successor shall have been so appointed by Required
Lenders and shall have accepted such appointment within thirty (30) Business
Days after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent; provided,
however, that if Agent shall notify Borrower and the Lenders that no Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice from Agent that no Person has accepted
such appointment and, from and following delivery of such notice, (i) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Financing Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this Section 14.2(b).

 

(c)                                  Upon (i) an assignment permitted by
Section 14.2(a) above, or (ii) the acceptance of a successor’s appointment as
Agent pursuant to Section 14.2(b) above, such successor shall succeed to and
become

 

--------------------------------------------------------------------------------


 

vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder and under the other Financing Documents (if not
already discharged therefrom as provided above in this Section 14.2(c)).  The
fees payable by Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor. 
After the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article 14 shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

 

14.3                        Delegation of Duties. Agent may execute any of its
duties under this Agreement or any other Financing Document by or through its,
or its Affiliates’, agents, employees or attorneys-in-fact and shall be entitled
to obtain and rely upon the advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.  Any such
Person to whom Agent delegates a duty shall benefit from this Article 14 to the
extent provided by Agent.

 

14.4                        Liability of Agent. Except as otherwise provided
herein, no “Agent-Related Person” (as defined below) shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Financing Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Credit Party or any officer thereof, contained herein or in
any other Financing Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Financing Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Financing Document, or for any failure of any Credit
Party or any other party to any Financing Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Financing Document, or to inspect the Collateral, other
properties or books or records of any Credit Party or any Affiliate thereof. 
The term “Agent-Related Person” means the Agent, together with its Affiliates,
and the officers, directors, employees, agents, advisors, auditors and
attorneys-in-fact of such Persons; provided, however, that no Agent-Related
Person shall be an Affiliate of Borrower.

 

14.5                        Reliance by Agent. Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrower), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under any
Financing Document (a) if such action would, in the opinion of Agent, be
contrary to law or any Financing Document, (b) if such action would, in the
opinion of Agent, expose Agent to any potential liability under any law, statute
or regulation or (c) if Agent shall not first have received such advice or
concurrence of all Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other
Financing Document in accordance with a request or consent of all Lenders (or
Required Lenders where authorized herein) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

 

14.6                        Notice of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default and/or Event of Default,
unless Agent shall have received written notice from a Lender or Borrower,
describing such default or Event of Default. Agent will notify the Lenders of
its receipt of any such notice. While an Event of Default has occurred and is
continuing, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as Agent
shall deem advisable or in the best interest of the Lenders, including without
limitation,  satisfaction of other security interests, liens or encumbrances on
the Collateral not permitted under the Financing Documents, payment of taxes on
behalf of Borrower or any other Credit Party, payments to landlords,
warehouseman, bailees and other Persons in possession of the Collateral and
other actions to protect and safeguard the Collateral, and actions with respect
to insurance claims for casualty events affecting a Credit Party and/or the
Collateral.

 

--------------------------------------------------------------------------------


 

14.7                        Credit Decision; Disclosure of Information by Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of Borrower or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Financing Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of Borrower. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by Agent herein, Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Credit Party which may come into the possession of any
Agent-Related Person.

 

14.8                        Indemnification of Agent. Whether or not the
transactions contemplated hereby are consummated, each Lender shall, severally
and pro rata based on its respective Pro Rata Share, indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), and hold harmless
each Agent-Related Person from and against any and all Indemnified Liabilities
(which shall not include legal expenses of Agent incurred in connection with the
closing of the transactions contemplated by this Agreement) incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 14.8. Without
limitation of the foregoing, each Lender shall, severally and pro rata based on
its respective Pro Rata Share, reimburse Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Protective Advances incurred
after the closing of the transactions contemplated by this Agreement) incurred
by Agent (in its capacity as Agent, and not as a Lender) in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Financing Document, or any document contemplated by or referred to
herein, to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section 14.8 shall survive the
payment in full of the Obligations, the termination of this Agreement and the
resignation of Agent.

 

14.9                        Agent in its Individual Capacity.  With respect to
its Credit Extensions, MidCap shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not Agent, and the terms “Lender” and “Lenders” include MidCap in its
individual capacity. MidCap and its Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Credit Party and any of their
Affiliates and any person who may do business with or own securities of any
Credit Party or any of their Affiliates, all as if MidCap were not Agent and
without any duty to account therefor to Lenders.  MidCap and its Affiliates may
accept fees and other consideration from a Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.  Each Lender acknowledges the potential conflict of interest
between MidCap as a Lender holding disproportionate interests in the Credit
Extensions and MidCap as Agent, and expressly consents to, and waives, any claim
based upon, such conflict of interest.

 

14.10                 Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, Agent (irrespective of whether the principal of any Credit
Extension, shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Agent shall have made any demand on
such Credit Party) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

--------------------------------------------------------------------------------


 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Credit
Extensions and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and Agent and their
respective agents and counsel and all other amounts due the Lenders and Agent
allowed in such judicial proceeding); and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, including Protective Advances.  To
the extent that Agent fails timely to do so, each Lender may file a claim
relating to such Lender’s claim.

 

14.11                 Collateral and Guaranty Matters. The Lenders irrevocably
authorize Agent, at its option and in its discretion, to release (a) any Credit
Party and any Lien on any Collateral granted to or held by Agent under any
Financing Document upon the date that all Obligations due hereunder have been
fully and indefeasibly paid in full and no Applicable Commitments or other
obligations of any Lender to provide funds to Borrower under this Agreement
remain outstanding, and (b) any Lien on any Collateral that is transferred or to
be transferred as part of or in connection with any transfer permitted hereunder
or under any other Financing Document. Upon request by Agent at any time, all
Lenders will confirm in writing Agent’s authority to release its interest in
particular types or items of Collateral pursuant to this Section 14.11.

 

14.12                 Advances; Payments; Non-Funding Lenders.

 

(a)                                 Advances; Payments.  If Agent receives any
payment for the account of Lenders on or prior to 11:00 a.m. (New York time) on
any Business Day, Agent shall pay to each applicable Lender such Lender’s Pro
Rata Share of such payment on such Business Day. If Agent receives any payment
for the account of Lenders after 11:00 a.m. (New York time) on any Business Day,
Agent shall pay to each applicable Lender such Lender’s Pro Rata Share of such
payment on the next Business Day. To the extent that any Lender has failed to
fund any Credit Extension (a “Non-Funding Lender”), Agent shall be entitled to
set-off the funding short-fall against that Non-Funding Lender’s Pro Rata Share
of all payments received from Borrower.

 

(b)                                 Return of Payments.

 

(i)                                     If Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by Agent from a Credit Party and such related payment
is not received by Agent, then Agent will be entitled to recover such amount
(including interest accruing on such amount at the Federal Funds Rate for the
first Business Day and thereafter, at the rate otherwise applicable to such
Obligation) from such Lender on demand without set-off, counterclaim or
deduction of any kind.

 

(ii)                                  If Agent determines at any time that any
amount received by Agent under this Agreement must be returned to a Credit Party
or paid to any other person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other
Financing Document, Agent will not be required to distribute any portion thereof
to any Lender.  In addition, each Lender will repay to Agent on demand any
portion of such amount that Agent has distributed to such Lender, together with
interest at such rate, if any, as Agent is required to pay to a Credit Party or
such other person, without set-off, counterclaim or deduction of any kind.

 

14.13                 Miscellaneous.

 

(a)                                 Neither Agent nor any Lender shall be
responsible for the failure of any Non-Funding Lender to make a Credit Extension
or make any other advance required hereunder.  The failure of any Non-Funding
Lender to make any Credit Extension or any payment required by it hereunder
shall not relieve any other Lender (each

 

--------------------------------------------------------------------------------


 

such other Lender, an “Other Lender”) of its obligations to make the Credit
Extension or payment required by it, but neither any Other Lender nor Agent
shall be responsible for the failure of any Non-Funding Lender to make a Credit
Extension or make any other payment required hereunder.  Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Financing Document or
constitute a “Lender” (or be included in the calculation of “Required Lender”
hereunder) for any voting or consent rights under or with respect to any
Financing Document.  At Borrower’s request, Agent or a person reasonably
acceptable to Agent shall have the right with Agent’s consent and in Agent’s
sole discretion (but shall have no obligation) to purchase from any Non-Funding
Lender, and each Non-Funding Lender agrees that it shall, at Agent’s request,
sell and assign to Agent or such person, all of the Applicable Commitments and
all of the outstanding Credit Extensions of that Non-Funding Lender for an
amount equal to the principal balance of the Credit Extensions held by such
Non-Funding Lender and all accrued interest and fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.

 

(b)                                 Each Lender shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Credit Extension and the ratable distribution of
interest, fees and reimbursements paid or made by any Credit Party. 
Notwithstanding the foregoing, if this Agreement requires payments of principal
and interest to be made directly to the Lenders, a Lender receiving a scheduled
payment shall not be responsible for determining whether the other Lenders also
received their scheduled payment on such date; provided, however, if it is
determined that a Lender received more than its ratable share of scheduled
payments made on any date or dates, then such Lender shall remit to the Agent
(for Agent to redistribute to itself and the Lenders in a manner to ensure the
payment to Agent of any sums due Agent hereunder and the ratable repayment of
each Lender’s portion of any Credit Extension and the ratable distribution of
interest, fees and reimbursements) such sums as may be necessary to ensure the
ratable payment of such scheduled payments, as instructed by Agent.  If any
payment or distribution of any kind or character, whether in cash, properties or
securities and whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise, shall be received by a Lender in excess of its ratable
share, then (i) the portion of such payment or distribution in excess of such
Lender’s ratable share shall be received by such Lender in trust for application
to the payments of amounts due on the other Lender’s claims, or, in the case of
Collateral, shall hold such Collateral for itself and as agent and bailee for
the Agent and other Lenders and (ii) such Lender shall promptly advise the Agent
of the receipt of such payment, and, within five (5) Business Days of such
receipt and, in the case of payments and distributions, such Lender shall
purchase (for cash at face value) from the other Lenders (through the Agent),
without recourse, such participations in the Credit Extension made by the other
Lenders as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them in accordance with the respective Pro
Rata Shares of the Lenders; provided, however, that if all or any portion of
such excess payment is thereafter recovered by or on behalf of a Credit Party
from such purchasing Lender, the purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest; provided,
further, that the provisions of this Section 14.13(b) shall not be construed to
apply to (x) any payment made by a Credit Party pursuant to and in accordance
with the express terms of this Agreement or the other Financing Documents, or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Applicable Commitment pursuant to
Section 13.1.  Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 14.13(b) may exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  No documentation other than
notices and the like shall be required to implement the terms of this
Section 14.13(b).  The Agent shall keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased pursuant
to this Section 14.13(b) and shall in each case notify the Lenders following any
such purchases.

 

15                                  DEFINITIONS

 

In addition to any terms defined elsewhere in this Agreement, or in any schedule
or exhibit attached hereto, as used in this Agreement, the following terms have
the following meanings:

 

--------------------------------------------------------------------------------


 

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

 

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

 

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

 

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

 

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

 

“Agreement” has the meaning given it in the preamble of this Agreement.

 

“Amicus UK” means that certain wholly-owned Subsidiary of Borrower named Amicus
Therapeutics UK Limited, formed in the United Kingdom on August 19, 2005, with
registered address at 30 Upper High Street, Thame, Oxfordshire OX9 3EZ, England.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

 

“Applicable Commitment” has the meaning given it in Section 2.2.

 

“Applicable Floor” means for each Credit Facility the per annum rate of interest
specified on the Credit Facility Schedule; provided, however, that for the
Applicable Prime Rate, the Applicable Floor is a per annum rate that is three
hundred basis points above the Applicable Floor for the Applicable Libor Rate.

 

“Applicable Index Rate” means, for any Applicable Interest Period, the rate per
annum determined by Agent to be equal to the Applicable Libor Rate; provided,
however, that in the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of Agent or any Lender, make it unlawful or impractical for
Agent or such Lender to fund or maintain Obligations bearing interest based upon
the Applicable Libor Rate, Agent or such Lender shall give notice of such
changed circumstances to Agent and Borrower and the Applicable Index Rate for
Obligations outstanding or thereafter extended or made by Agent or such Lender
shall thereafter be the Applicable Prime Rate until Agent or such Lender
determines (as to the portion of the Credit Extensions or Obligations owed to
it) that it would no longer be unlawful or impractical to fund or maintain such
Obligations or Credit Extensions at the Applicable Libor Rate. In the event that
Agent shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), as of any Applicable Interest Rate
Determination Date, that adequate and fair means do not exist for ascertaining
the interest rate applicable to any Credit Facility on the basis provided for
herein, then Agent may select a comparable replacement index and corresponding
margin.

 

“Applicable Interest Period” for each Credit Facility has the meaning specified
for that Credit Facility in the Credit Facility Schedule; provided, however,
that at any time that the Applicable Prime Rate is the Applicable Index Rate,
Applicable Interest Period shall mean the period commencing as of the most
recent Applicable Interest Rate Determination Date and continuing until the next
Applicable Interest Rate Determination Date or such earlier date as the
Applicable Prime Rate shall no longer be the Applicable Index Rate; and
provided, further, that at any time the Libor Rate Index is adjusted as set
forth in the definition thereof, or re-implemented following invocation of the
Applicable Prime Rate as permitted herein, the Applicable

 

--------------------------------------------------------------------------------


 

Interest Period shall mean the period of as of such adjustment or
re-implementation and continuing until the next Applicable Interest Rate
Determination Date, if any.

 

“Applicable Interest Rate” means a per annum rate of interest equal to the
Applicable Index Rate plus the Applicable Margin, which rate shall be a fixed
rate for the duration of the Applicable Interest Period subject, however, to the
Default Rate and any delinquent payment fees.

 

“Applicable Interest Rate Determination Date” means the second (2nd) Business
Day prior to the first (1st) day of the related Applicable Interest Period;
provided, however, that at any time that the Applicable Prime Rate is the
Applicable Index Rate, Applicable Interest Rate Determination Date means the
date of any change in the Base Rate Index; and provided, further, that at any
time the Libor Rate Index is adjusted as set forth in the definition thereof,
the Applicable Interest Rate Determination Date shall mean the date of such
adjustment or the second (2nd) Business Day prior to the first (1st) day of the
related Applicable Interest Period, as elected by Agent.

 

“Applicable Libor Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Libor
Rate Index.

 

“Applicable Margin” for each Credit Facility has the meaning specified for that
Credit Facility in the Credit Facility Schedule.

 

“Applicable Prepayment Fee”, for each Credit Facility, means the following
amount, calculated as of the date (the “Accrual Date”) that the Applicable
Prepayment Fee becomes payable in the case of prepayments required under the
Financing Documents or the date any voluntary prepayment is made:  (a) for an
Accrual Date on or after the Closing Date through and including the date which
is twelve (12) months after the Closing Date, three percent (3.0%) multiplied by
the aggregate outstanding principal amount of the Credit Extensions made under
this Agreement (or, in the case of a partial prepayment, multiplied by the
product of the aggregate outstanding principal amount of the Credit Extensions
made under this Agreement and a fraction equal to the principal amount of Credit
Extensions being prepaid or required to be prepaid (whichever is greater)
divided by the aggregate outstanding principal amount of the Credit Extensions
made under this Agreement); (b) for an Accrual Date after the date which is
twelve (12) months after the Closing Date through and including the date which
is twenty-four (24) months after the Closing Date, two percent (2.0%) multiplied
by the aggregate outstanding principal amount of the Credit Extensions made
under this Agreement (or, in the case of a partial prepayment, multiplied by the
product of the aggregate outstanding principal amount of the Credit Extensions
made under this Agreement and a fraction equal to the principal amount of Credit
Extensions being prepaid or required to be prepaid (whichever is greater)
divided by the aggregate outstanding principal amount of the Credit Extensions
made under this Agreement); and (c) for an Accrual Date after the date which is
twenty-four (24) months after the Closing Date, one percent (1.0%) multiplied by
the aggregate outstanding principal amount of the Credit Extensions made under
this Agreement (or, in the case of a partial prepayment, multiplied by the
product of the aggregate outstanding principal amount of the Credit Extensions
made under this Agreement and a fraction equal to the principal amount of Credit
Extensions being prepaid or required to be prepaid (whichever is greater)
divided by the aggregate outstanding principal amount of the Credit Extensions
made under this Agreement.

 

“Applicable Prime Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Base
Rate Index.

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses
(a) and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

 

--------------------------------------------------------------------------------


 

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit D or in such other form as may be approved by Agent in its sole
discretion.

 

“Base Rate Index” means, for any Applicable Interest Period, the rate per annum,
determined by Agent (rounded upwards, if necessary, to the next 1/100th%) as
being the rate of interest announced, from time to time, within Wells Fargo
Bank, N.A. (“Wells Fargo”) at its principal office in San Francisco as its
“prime rate,” with the understanding that the “prime rate” is one of Wells
Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate;
provided, however, that Agent may, upon prior written notice to any Borrower,
choose a reasonably comparable index or source to use as the basis for the Base
Rate Index.

 

“Benefit Plan” means an “employee pension benefit plan” (as defined in
Section 3(2) of ERISA) for which any Borrower or any Credit Party or any of
their respective ERISA Affiliates has been an “employer” (as defined in
Section 3(5) of ERISA) within the past six years.

 

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower” means the entity(ies) described in the first paragraph of this
Agreement and each of their successors and permitted assigns. The term “each
Borrower” shall refer to each Person comprising the Borrower if there is more
than one such Person, or the sole Borrower if there is only one such Person. 
The term “any Borrower” shall refer to any Person comprising the Borrower if
there is more than one such Person, or the sole Borrower if there is only one
such Person.

 

“Borrowing Resolutions” means, with respect to any Person, those resolutions, in
form and substance satisfactory to Agent, adopted by such Person’s Board of
Directors or other appropriate governing body and delivered by such Person to
Agent approving the Financing Documents to which such Person is a party and the
transactions contemplated thereby, as well as any other approvals as may be
necessary or desired to approve the entering into the Financing Documents or the
consummation of the transactions contemplated thereby or in connection
therewith.

 

“Books” means all of books and records of a Person, including ledgers, federal
and state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

 

“Business Day” means any day that is not (a) a Saturday or Sunday or (b) a day
on which Agent is closed.

 

“CBI” means Callidus Biopharma, Inc., a Delaware corporation.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of Parent, is or becomes a beneficial
owner (within the meaning Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of securities of Parent, representing thirty-five
percent (35%) or more of the combined voting power of Parent’s then outstanding
securities; (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors or managers of Borrower (together with any new directors or managers
whose election by the board of directors or managers of Borrower was approved by
a vote of not less than two-thirds of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office; (c) Parent or any Borrower ceases to own and control, directly or
indirectly, all of the economic and voting rights associated with the
outstanding securities of each of its Subsidiaries; or (d) any of the chief
executive officer, the chief financial officer or the chief scientific officer
of Borrower as of the date hereof shall cease to be involved in the day to

 

--------------------------------------------------------------------------------


 

day operations (including research and development) or management of the
business of Borrower, and a successor of such officer reasonably acceptable to
Agent is not appointed on terms reasonably acceptable to Agent within 90 days of
such cessation or involvement.

 

“Closing Date” has the meaning given it in the preamble of this Agreement.

 

“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of Maryland;
provided, however, that to the extent that the Code is used to define any term
herein or in any Financing Document and such term is defined differently in
different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of Maryland, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the other
Financing Documents, including, without limitation, all of the property
described in Exhibit A hereto.

 

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

 

“Commitment Commencement Date” has the meaning given it in the Credit Facility
Schedule.

 

“Commitment Termination Date” has the meaning given it in the Credit Facility
Schedule.

 

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

 

“Communication” has the meaning given it in Article 11.

 

“Competitor” means any Person which is a direct competitor of Borrower or its
Subsidiaries (as determined by Agent in its reasonably discretion) if, at the
time of a proposed assignment, Agent and the assigning Lender have actual
knowledge that such Person is a direct competitor of Borrower or its
Subsidiaries; provided, that in connection with any assignment or participation,
the Eligible Assignee or participant with respect to such proposed assignment or
participation that is an investment bank, a commercial bank, a finance company,
a fund, or other Person which merely has an economic interest in any such direct
competitor, and is not itself such a direct competitor of Borrower or its
Subsidiaries, shall not be deemed to be a direct competitor for the purposes of
this definition.

 

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit B.

 

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

--------------------------------------------------------------------------------


 

“Control Agreement” means any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Agent pursuant to which
Agent obtains control (within the meaning of the Code) for the benefit of the
Lenders over such Deposit Account, Securities Account or Commodity Account.

 

“Credit Extension” means an advance or disbursement of proceeds to or for the
account of Borrower in respect of a Credit Facility.

 

“Credit Extension Form” means that certain form attached hereto as Exhibit C, as
the same may be from time to time revised by Agent.

 

“Credit Facility” means a credit facility specified on the Credit Facility
Schedule.

 

“Credit Party” means any Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof, and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Financing Document, and any Person
whose equity interests or portion thereof have been pledged or hypothecated to
Agent under any Financing Document; and “Credit Parties” means all such Persons,
collectively.

 

“Default” means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.

 

“Default Rate” has the meaning given it in Section 2.6(b).

 

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Funding Account” is Borrower’s Deposit Account, account number
3300764748, maintained with SVB and over which Agent has been granted control
for the ratable benefit of all Lenders.

 

“Dollars,” “dollars” and “$” each means lawful money of the United States.

 

“Draw Period” means, for each Credit Facility, the period commencing on the
Commitment Commencement Date and ending on the Commitment Termination Date.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent and Required Lenders; provided, however, that notwithstanding the
foregoing, “Eligible Assignee” shall not include (x) any Credit Party, (y) any
Subsidiary of a Credit Party, or (z) so long as no Default or Event of Default
has occurred and is continuing, a Competitor.  Notwithstanding the foregoing,
(x) in connection with assignments by a Lender due to a forced divestiture at
the request of any regulatory agency, the restrictions set forth herein shall
not apply and Eligible Assignee shall mean any Person or party becoming an
assignee incident to such forced divestiture, and (y) in connection with a
Lender’s own financing or securitization transactions, the restrictions set
forth herein shall not apply and Eligible Assignee shall mean any Person or
party providing such financing or formed to undertake such securitization
transaction and any transferee of such Person or party upon the occurrence of a
default, event of default or similar occurrence with respect to such financing
or securitization transaction; provided that no such sale, transfer, pledge or
assignment under this clause (y) shall release such Lender from any of its
obligations hereunder or substitute any such Person or party for such Lender as
a party hereto until Agent shall have received and accepted an effective
Assignment Agreement from such Person or party executed, delivered and fully
completed by the applicable parties thereto, and shall have received such other
information regarding such Eligible Assignee as Agent reasonably shall require.

 

“Environmental Law” means all present and future any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority and/or

 

--------------------------------------------------------------------------------


 

Required Permits imposing liability or standards of conduct for or relating to
the regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

 

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

 

“ERISA Affiliate” means any Person subject to ERISA whose employees are treated
as employed by the same employer as the employees of Parent or its Subsidiaries
under IRC Section 414 or Section 4001 of ERISA.

 

“Event of Default” has the meaning given it in Section 10.1.

 

“Excluded Taxes” has the meaning given it in Section 2.6(h).

 

“Exigent Circumstance” has the meaning given it in Section 13.14.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with, any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

 

“Fee Letters” means, collectively, the Supplemental Fee Letter and any other fee
letter agreements among Borrower and Agent and Borrower and each Lender.

 

“Financing Documents” means, collectively, this Agreement, the Perfection
Certificate, the Fee Letters, each note and guarantee executed by one or more
Credit Parties in connection with the indebtedness governed by this Agreement,
and each other present or future agreement executed by one or more Credit
Parties and, or for the benefit of, the Lenders and/or Agent in connection with
this Agreement, all as amended, restated, or otherwise modified from time to
time.

 

“Foreign Lender” has the meaning given it in Section 2.6(h)(iii).

 

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

 

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade

 

--------------------------------------------------------------------------------


 

secret rights, including any rights to unpatented inventions, payment
intangibles, royalties, contract rights, goodwill, franchise agreements,
purchase orders, customer lists, route lists, telephone numbers, domain names,
claims, income and other tax refunds, security and other deposits, options to
purchase or sell real or personal property, rights in all litigation presently
or hereafter pending (whether in contract, tort or otherwise), insurance
policies (including, without limitation, key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” means any present or future guarantor of the Obligations.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Laws; toxic mold, any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law, including:  (a) any “hazardous substance”
defined as such in (or for purposes of) CERCLA, or any so-called “superfund” or
“superlien” Law, including the judicial interpretation thereof; (b) any
“pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33); (c) any
material now defined as “hazardous waste” pursuant to 40 C.F.R. Part 260;
(d) any petroleum or petroleum by-products, including crude oil or any fraction
thereof; (e) natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel; (f) any “hazardous chemical” as defined pursuant
to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes, materials,
pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Indebtedness” means (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of property or services, such as
reimbursement and other obligations for surety bonds and letters of credit,
(b) obligations evidenced by notes, bonds, debentures or similar instruments,
(c) capital lease obligations, (d) non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument, (e) equity securities of such
Person subject to repurchase or redemption other than at the sole option of such
Person, (f) obligations secured by a Lien on any asset of such Person, whether
or not such obligation is otherwise an obligation of such Person,
(g) “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts, (h) all Indebtedness of others guaranteed by such Person,
(i) off-balance sheet liabilities and/or pension plan or multiemployer plan
liabilities of such Person, (j) obligations arising under non-compete
agreements, (k) obligations arising under bonus, deferred compensation,
incentive compensation or similar arrangements, other than those arising in the
Ordinary Course of Business, and (l) Contingent Obligations.

 

“Indemnitee” has the meaning given it in Section 13.2.

 

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

--------------------------------------------------------------------------------


 

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, know-how, operating manuals,
trade secret rights, clinical and non-clinical data, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing.

 

“Interest Only Extension” means the election by Borrower by written notice to
Agent to extend the beginning date for principals payments or suspend certain
principal payments as more particularly set forth on the Amortization Schedule,
in each case, which extension or suspension shall occur only if Borrower
provides to Agent (i) a copy of any NDA Acceptance received by Borrower or
(ii) other satisfactory evidence (to be determined in Agent’s sole discretion)
of an NDA Acceptance.  For the avoidance of doubt, under no circumstances will
the Interest Only Extension cause the first principal payment to commence at any
time later than October 1, 2015, or in the case of option III of the
Amortization Schedule, recommence at any time later than October 1, 2015.

 

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

 

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition of all
or substantially all of the assets of another Person, or of any business,
Product, business line or product line, division or other unit operation of any
Person or (c) make or purchase any advance, loan, extension of credit or capital
contribution to, or any other investment in, any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended.

 

“Joinder Requirements” has the meaning set forth in Section 6.8.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidance, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.

 

“Lender” means any one of the Lenders.

 

“Lenders” means the Persons identified on the Credit Facility Schedule as
amended from time to time to reflect assignments made in accordance with this
Agreement.

 

“Libor Rate Index” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next 1/100th%)
by dividing (a) the rate per annum, determined by Agent in accordance with its
customary procedures, and utilizing such electronic or other quotation sources
as it considers appropriate (rounded upwards, if necessary, to the next 1/100%),
to be the rate at which Dollar deposits (for delivery on the first day of such
Applicable Interest Period or, if such day is not a Business Day, on the
preceding Business Day) in the amount of One Million Dollars ($1,000,000) are
offered to major banks in the London interbank market on or about 11:00 a.m.
(New York time) on the Applicable Interest Rate Determination Date, for a period
of thirty (30) days, which determination shall be conclusive in the absence of
manifest error, by (b) 100% minus the Reserve Percentage; provided, however,
that Agent may, upon prior written notice to any Borrower, choose a reasonably
comparable index or source to use as the basis for the Libor Rate Index. The
Libor Rate Index may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then Applicable Interest Period, including changes in tax

 

--------------------------------------------------------------------------------


 

laws that would subject the recipient to any Taxes except (i) Taxes covered by
Section 2.6(h), (ii) the imposition of, or the change in the rate of, any
Excluded Tax payable by such Lender and (iii) changes of general applicability
in corporate income tax laws on its loans, loan principal, letters of credit,
commitments, other obligations, or its deposits, other liabilities or capital
attributable thereto and changes in the reserve requirements imposed by the
Board of Governors of the Federal Reserve System (or any successor), which
additional or increased costs would increase the cost of funding loans bearing
interest based upon the Libor Rate Index; provided, however, that
notwithstanding anything in this Agreement to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.  In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender require such
Lender to furnish to Borrower a statement setting forth the basis for adjusting
such Libor Rate Index and the method for determining the amount of such
adjustment.

 

“Lien” means a claim, mortgage, deed of trust, lien, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of Law or otherwise against any property.

 

“Material Adverse Change” means (a) a material impairment in the perfection or
priority of the Agent’s Lien (or any Lender’s Lien therein to the extent
provided for in the Financing Documents) in the Collateral; (b) a material
impairment in the value of the Collateral; (c) a material adverse change in the
business, operations, or condition (financial or otherwise) or prospects of any
Credit Party; or (d) a material impairment of the prospect of repayment of any
portion of the Obligations.

 

“Material Agreement” means (a) the agreements listed in the Disclosure Schedule,
(b) each agreement or contract to which a Credit Party is a party relating to
licensure of Intellectual Property or development of Products or Intellectual
Property, and (c) any agreement or contract to which such Credit Party or its
Subsidiaries is a party the termination of which could reasonably be expected to
result in a Material Adverse Change.

 

“Material Indebtedness” has the meaning given it in Section 10.1.

 

“Maturity Date” means December 27, 2017.

 

“Maximum Lawful Rate” has the meaning given it in Section 2.6(g).

 

“MidCap” has the meaning given it in the preamble of this Agreement.

 

“Monthly Compliance Certificate” has the meaning given it in Section 6.2(b).

 

“NDA Acceptance” means official notification of acceptance by the FDA of the New
Drug Application for Migalastat for monotherapy.

 

“New Jersey Lease” means that certain Lease Agreement dated as of August 16,
2011, by and between Cedar Brook 3 Corporate Center, LP and the Parent with
respect to the real property commonly known as 1 Cedar Brook Drive, Cranbury,
New Jersey.

 

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Protective Advances, fees, indemnities and other amounts
Borrower owes the Agent or Lenders now or later, under this Agreement or the
other Financing Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not

 

--------------------------------------------------------------------------------


 

allowed) and debts, liabilities, or obligations of Borrower assigned to the
Lenders and/or Agent, and the payment and performance of each other Credit
Party’s covenants and obligations under the Financing Documents.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified with the Secretary of State of such Person’s state of formation on
a date that is no earlier than thirty (30) days prior to the Closing Date, and
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices, which shall in any event
be at arms-length.

 

“Parent” has the meaning given it in the preamble of this Agreement.

 

“Payment Date” means the first calendar day of each calendar month.

 

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

 

“Permitted Contingent Obligations” means (a) Contingent Obligations resulting
from endorsements for collection or deposit in the Ordinary Course of Business;
(b) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed Fifty Thousand Dollars ($50,000) in the aggregate at
any time outstanding; (c) Contingent Obligations arising under indemnity
agreements with title insurers; (d) Contingent Obligations arising with respect
to customary indemnification obligations in favor of purchasers in connection
with dispositions of personal property assets permitted under Article 7; (e) so
long as there exists no Event of Default both immediately before and immediately
after giving effect to any such transaction, Contingent Obligations existing or
arising under any swap contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; (f) Contingent
Obligations existing or arising in connection with Letter of Credit
No. SVBSF005850 issued by SVB in the face amount of $350,000 obtained for the
sole purpose of securing obligations incurred in the Ordinary Course of Business
with respect to corporate credit cards issued by American Express Travel Related
Services Company, Inc., provided that the aggregate face amount of such letter
of credit does not at any time exceed $350,000; and (g) other Contingent
Obligations not permitted by clauses (a) through (f) above, not to exceed
$50,000 in the aggregate at any time outstanding.

 

“Permitted Indebtedness” means:  (a) Borrower’s Indebtedness to the Lenders and
Agent under this Agreement and the other Financing Documents; (b) Indebtedness
existing on the Closing Date and described on the Disclosure Schedule;
(c) Indebtedness secured by Permitted Liens; (d) unsecured Indebtedness to trade
creditors incurred in the Ordinary Course of Business; (e) Permitted Contingent
Obligations; (f) extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (b) and (c) above, provided,
however, that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon the obligors thereunder;
(g) Indebtedness consisting of intercompany loans and advances made by any
Credit Party to any other Credit Party, provided that (1) the obligations of the
Credit Parties under such intercompany loan shall be subordinated at all times
to the Obligations of the Credit Parties hereunder or under the other Financing
Documents in a manner satisfactory to Agent and (2) to the extent that such
Indebtedness is evidenced by a promissory note or other written instrument,
Borrower shall pledge and deliver to Agent, for the benefit of itself

 

--------------------------------------------------------------------------------


 

and the Lenders, the original promissory note or instrument, as applicable,
along with an endorsement in blank in form and substance satisfactory to Agent;
and (h) other unsecured indebtedness in an outstanding amount not greater than
$50,000 at any time.

 

“Permitted Investments” means:  (a) Investments existing on the Closing Date and
described on the Disclosure Schedule; (b) Investments consisting of cash
equivalents; (c) any Investments in liquid assets permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved in writing by Agent;
(d) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of any
Credit Party; (e) Investments consisting of deposit accounts or securities
accounts in which the Agent has a first priority perfected security interest
except as otherwise provided by Section 6.6; (f) Investments in Subsidiaries
(other than Amicus UK) solely to the extent permitted pursuant to Section 6.8;
(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business that do
not exceed, in the aggregate, $100,000 per fiscal year, and (ii) loans to
employees, officers or directors relating to the purchase of equity securities
of Borrower or its Subsidiaries pursuant to employee equity plans or agreements
approved by Borrower’s board of directors that do not exceed, in the aggregate,
$100,000 per fiscal year; (h) Investments (including debt obligations) received
in connection with the bankruptcy or reorganization of customers or suppliers
and in settlement of delinquent obligations of, and other disputes with,
customers or suppliers arising in the Ordinary Course of Business;
(i) Investments consisting of intercompany Indebtedness in accordance with and
to the extent permitted by clause (h) of the definition of “Permitted
Indebtedness”; and, (j) Investments in Amicus UK in an aggregate amount for any
fiscal year not to exceed the lesser of (i) $50,000 and (ii) the out-of-pocket
costs and expenses of Amicus UK plus ten percent (10%) for such fiscal year, for
the payment of such costs and expenses.

 

“Permitted L/C Collateral Account” means shall mean a Collateral Account
established for the sole purpose of providing security to support the letter of
credit permitted pursuant to clause (f) of the definition of Permitted
Contingent Obligations; provided, that the amount of cash collateral in the
Permitted L/C Collateral Account does not exceed $350,000 at any time.

 

“Permitted Liens” means: (a) Liens existing on the Closing Date and shown on the
Disclosure Schedule or arising under this Agreement and the other Financing
Documents; (b) purchase money Liens on Equipment acquired or held by a Credit
Party incurred for financing the acquisition of the Equipment securing no more
than Three Hundred Thousand Dollars ($300,000) in the aggregate amount
outstanding, including those on the Disclosure Schedule and pursuant to the SVB
Equipment Loan Agreement; (c) Liens for taxes, fees, assessments or other
government charges or levies, either not delinquent or being contested in good
faith and for which adequate reserves are maintained on the Books of the Credit
Party against whose asset such Lien exists, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the treasury regulations adopted thereunder; (d) statutory Liens
securing claims or demands of materialmen, mechanics, carriers, warehousemen,
landlords and other Persons imposed without action of such parties, provided
that they have no priority over any of Agent’s Lien and the aggregate amount of
such Liens for all Credit Parties does not any time exceed Fifty Thousand
Dollars ($50,000); (e) leases or subleases of real property granted in the
Ordinary Course of Business, and leases, subleases, non-exclusive licenses or
sublicenses of property (other than real property or Intellectual Property)
granted in the Ordinary Course of Business, if the leases, subleases, licenses
and sublicenses do not prohibit granting Agent a security interest; (f) banker’s
liens, rights of set-off and Liens in favor of financial institutions incurred
made in the Ordinary Course of Business arising in connection with a Credit
Party’s Collateral Accounts provided that such Collateral Accounts are subject
to a Control Agreement to the extent required hereunder; (g) Liens to secure
payment of workers’ compensation, employment insurance, old-age pensions, social
security and other like obligations incurred in the Ordinary Course of Business
(other than Liens imposed by ERISA); (h) Liens arising from judgments, decrees
or attachments in circumstances not constituting an Event of Default;
(i) easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting a Material Adverse Change; (j) Liens incurred in the
extension, renewal or refinancing of the indebtedness secured by Liens described
in (a) and (b) above, but any extension, renewal or replacement Lien must be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness may not increase; (k) Permitted Licenses to the extent such
license constitute Liens; and (l) Liens in the form of security deposits or cash
collateral deposited in a Permitted L/C Collateral Account to secure
Indebtedness permitted pursuant to clause (f) of the definition of Permitted
Contingent Obligations, so long as the total amount of such cash collateral in
the Permitted L/C Collateral Account does not exceed $350,000 at any time.

 

--------------------------------------------------------------------------------


 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Pro Rata Share” means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount of Credit Extensions and unfunded
Applicable Commitments held by such Lender in such Credit Facility by the
aggregate amount of all outstanding Credit Extensions and unfunded Applicable
Commitments for such Credit Facility.

 

“Protective Advances” means all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Agent and Lenders for
preparing, amending, negotiating, administering, defending and enforcing the
Financing Documents (including, without limitation, those incurred in connection
with appeals or Insolvency Proceedings) or otherwise incurred by Agent or the
Lenders in connection with the Financing Documents.

 

“Quarterly Compliance Certificate” has the meaning given it in Section 6.2(b).

 

“Register” has the meaning given it in Section 13.1(c).

 

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

 

“Required Lenders” means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than sixty-seven percent (67%) of the
Applicable Commitments of all Lenders, or (b) if such Applicable Commitments
have expired or been terminated, more than sixty-seven percent (67%) of the
aggregate outstanding principal amount of the Credit Extensions; provided,
however, that so long as a party that is a Lender hereunder on the Closing Date
does not assign any portion of its Applicable Commitment or Credit Extensions to
any Person other than an Affiliate of such Lender, the term “Required Lenders”
shall include such Lender (and any Affiliate to which it assigns its
interests).  For purposes of this definition only, a Lender shall be deemed to
include itself, and any Lender that is an Affiliate or Approved Fund of such
Lender.

 

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party (a) issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries, or (b) issued by any
Person from which Borrower or any of its Subsidiaries have received an
accreditation.  Without limiting the generality of the foregoing, “Required
Permits” includes any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) as such
activities are being conducted by such Borrower with respect to such Product at
such time) and any drug listings and drug establishment registrations under 21
U.S.C. Section 510, registrations issued by DEA under 21 U.S.C. Section 823 (if
applicable to any Product), and those issued by State governments for the
conduct of Borrower’s or any Subsidiary’s business.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

--------------------------------------------------------------------------------


 

“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower.

 

“Secretary’s Certificate” means, with respect to any Person, a certificate, in
form and substance satisfactory to Agent, executed by such Person’s secretary on
behalf of such Person certifying that (a) such Person has the authority to
execute, deliver, and perform its obligations under each of the Financing
Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the Borrower Resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Financing Documents to which it is a
party, (c) the name(s) of the Person(s) authorized to execute the Financing
Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent and the Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to Agent a further certificate canceling or amending such prior
certificate.

 

“Secured Promissory Note” has the meaning given it in Section 2.7.

 

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

 

“Stated Rate” has the meaning given it in Section 2.6(g).

 

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person.

 

“Supplemental Fee Letter” means that certain Supplemental Fee Letter Agreement
dated as of the Closing Date between Borrower and Agent with respect to the
success fee.

 

“Supplemental Fee Letter Obligations” has the meaning given it in
Section 2.6(e).

 

“SVB” means Silicon Valley Bank

 

“SVB Equipment Loan Agreement” means that certain Loan and Security Agreement,
dated as of May 18, 2009, as amended, by and between the Parent and SVB.

 

“Taxes” has the meaning given it in Section 2.6(h).

 

“Transfer” has the meaning given it in Section 7.1.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending that this instrument constitute an instrument
executed and delivered under seal, the parties hereto have caused this Agreement
to be executed as of the Closing Date.

 

BORROWER:

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

By:

 

(SEAL)

Name:

William D. Baird III

 

Title:

Chief Financial Officer

 

 

 

 

 

CALLIDUS BIOPHARMA, INC.

 

 

 

 

 

By:

 

(SEAL)

Name:

William D. Baird III

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

AGENT:

 

 

 

MIDCAP FUNDING III, LLC,

 

as Agent for Lenders

 

 

 

By:

 

(SEAL)

Name:

 

 

Title:

Its Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

MIDCAP FUNDING III, LLC

 

 

 

 

 

By:

 

(SEAL)

Name:

 

 

Title:

Its Authorized Signatory

 

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By:

 

(SEAL)

Name:

 

 

Title:

Its Authorized Signatory

 

Notice Address:

 

Oxford Finance LLC

 

133 North Fairfax Street

 

Alexandria, Virginia 22314

 

Attention: Legal Department

 

Telephone: (703) 519-4900

 

Telecopy: (703) 519-5125

 

Email: legaldepartment@oxfordfinance.com

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

 

(SEAL)

Name:

 

 

Title:

Its Authorized Signatory

 

 

 

Notice Address:

 

Silicon Valley Bank

 

5 Radnor Corporate Center

 

100 Matsonford Rd, Suite 555

 

Radnor, PA 19087

 

Attn: Tom Gordon

 

Facsimile: 610.971.2063

 

Email: tgordon@svb.com

 

 

--------------------------------------------------------------------------------